 
ASSET PURCHASE AND INTERIM SERVICING AGREEMENT
 
between
 
FIRST FEDERAL SAVINGS AND LOAN ASSOCIATION OF CHARLESTON
 
(Seller)
 
and
 
LOW COUNTRY VENTURES SC, LLC
 
(Purchaser)
 
Dated as of October 25, 2011

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

   
Page
     
ARTICLE I DEFINITIONS
  1      
ARTICLE II SALE AND CONVEYANCE OF ASSETS; POSSESSION OF FILES; PAYMENT OF
PURCHASE PRICE; DELIVERY OF LOAN DOCUMENTS
6
     
Section 2.1.
Sale and Conveyance of Assets; Possession of Files
6
Section 2.2.
Delivery of Loan Files
8
Section 2.3.
Conveyance of REO Properties.
9
Section 2.4.
Collateral Assignments
10
Section 2.5.
Post Closing Correction Statement
11
     
ARTICLE III REPRESENTATIONS AND WARRANTIES
11
     
Section 3.1.
Representations and Warranties of Seller
11
Section 3.2.
Representations and Warranties of Purchaser
12
Section 3.3.
Representations and Warranties affecting Individual Assets
14
Section 3.4.
Repurchases
14
Section 3.5.
Indemnification.
14
     
ARTICLE IV CONFIDENTIALITY
19
     
Section 4.1.
Confidentiality
19
     
ARTICLE V CLOSING CONDITIONS
20
     
Section 5.1.
Closing Date Documents
20
Section 5.2.
Compliance with Conditions
20
     
ARTICLE VI SERVICING; TRANSFER OF SERVICING
21
     
Section 6.1.
Servicing of the Assets.
21
Section 6.2.
Transfer of Servicing.
22
     
ARTICLE VII MISCELLANEOUS PROVISIONS
28
     
Section 7.1.
Amendment
28
Section 7.2.
Governing Law; Jurisdiction
28
Section 7.3.
General Interpretive Principles
28
Section 7.4.
Reproduction of Documents
29
Section 7.5.
Notices
29
Section 7.6.
Severability of Provisions
30


 
- i -

--------------------------------------------------------------------------------

 


Section 7.7.
Exhibits
30
Section 7.8.
Counterparts
30
Section 7.9.
Successors and Assigns
31
Section 7.10.
Effect of Headings
31
Section 7.11.
Other Agreements Superseded; Entire Agreement
31
Section 7.12.
Intention of the Parties
31
Section 7.13.
Costs
31
Section 7.14.
Waiver of Jury Trial
32
Section 7.15.
Waivers
32
Section 7.16.
Survival of the Agreement
32
Section 7.17.
Further Assurances
32



EXHIBITS
 
Exhibit A-1
INFORMATION FIELDS TO BE INCLUDED ON THE ASSET SCHEDULE
   
Exhibit A-2
INFORMATION FIELDS TO BE INCLUDED ON THE CURRENT LOAN SCHEDULE
   
Schedule I
ASSET SCHEDULE
   
Schedule II
CURRENT LOAN SCHEDULE
   
Exhibit B
ASSIGNMENT AND CONVEYANCE
   
Exhibit C
CONTENTS OF LOAN FILE
   
Exhibit D-1
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO RESIDENTIAL MORTGAGE LOANS
   
Exhibit D-2
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO ASSETS OTHER THAN RESIDENTIAL
MORTGAGE LOANS
   
Exhibit E
EXCEPTION SCHEDULE
   
Exhibit F
PURCHASE RATE
   
Exhibit G
DATA TAPE FIELDS


 
- ii -

--------------------------------------------------------------------------------

 

ASSET PURCHASE AND INTERIM SERVICING AGREEMENT
 
THIS ASSET PURCHASE AND INTERIM SERVICING AGREEMENT (this “Agreement”), dated as
of October 25, 2011, is between Low Country Ventures SC, LLC (“Purchaser”) and
First Federal Savings and Loan Association of Charleston (“Seller”).
 
RECITALS:
 
A.          Seller owns certain Assets (this and other capitalized terms are
defined in Article 1) and wishes to sell such Assets; and
 
B.           Purchaser desires to purchase the Assets; and
 
C.           Subject to the terms and conditions of this Agreement, Seller
agrees to sell, and Purchaser agrees to purchase the Loans, REO Properties
(including Mortgaged Properties that may become REO Properties as a result of
foreclosure or deed-in-lieu of foreclosure prior to the Closing Date), the Loan
Files and the related Servicing Rights, all collectively referred to as the
“Assets”.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein and other good and valuable consideration, Purchaser and Seller
agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Whenever used herein, the following words and phrases, unless the context
otherwise requires, shall have the following meanings:
 
Accepted Servicing Practices:  The procedures, including prudent collection and
loan administration procedures, in accordance with accepted loan servicing
practices of prudent lending institutions which service assets of the same type
as the Assets in the jurisdictions in which Seller and/or an Asset is
located.  Such standard of care shall not be lower than that which Seller
customarily employs and exercises in servicing and administering similar loans
for its own account and shall be in material compliance with all federal, state
and local laws, ordinances, rules and regulations.
 
Additional Consideration:  The meaning as defined in Section  2.1(c).
 
Agreement:  This Asset Purchase and Interim Servicing Agreement, including all
exhibits, attachments and schedules hereto, and all amendments hereof and
supplements hereto.
 
ALTA:  The American Land Title Association or any successor thereto.

 
 

--------------------------------------------------------------------------------

 

Asset Schedule:  The schedule of Assets to be acquired hereunder, attached as
Schedule I, which shall set forth the information described in Exhibit A-1,
annexed hereto with respect to each Asset.  Such Asset Schedule shall be in hard
copy or “read only” electronic format.  Each Assignment and Conveyance conveying
Assets hereunder to a Designated Purchaser shall include the information
described in Exhibit A-1 with respect to such Asset.
 
Assets:  The meaning as defined in the Recitals.
 
Assignment and Conveyance:  Each agreement with respect to the Assets purchased
on the Closing Date, in the form attached hereto as Exhibit B or any one or more
of them.
 
Assignment of Mortgage:  An assignment of mortgage and other recorded Loan
Documents, notice of transfer or equivalent instrument, in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect of record the transfer of the Loan and the
related Mortgage to the assignee named therein.
 
Business Day:  A day other than (i) a Saturday or Sunday, or (ii) a day on which
banking or savings and loan institutions in the State of South Carolina are
authorized or obligated by law or executive order to be closed.
 
Claim Notice:  The meaning as defined in Section 3.5(g)(i).
 
Closing Date:  With respect to each Asset, the closing of the purchase and sale
thereof contemplated hereby shall be either (i) October 27, 2011, or such other
date as may be agreed to in writing by Seller and Purchaser, or (ii) with
respect to any REO Property subject to a REO Closing Extension, the applicable
closing date for such Asset.
 
Correction Statement:  The meaning as defined in Section 2.5.
 
Current Loan:  A Loan that is described on Schedule II.
 
Custodian:  U.S. Bank, its successors and assigns.
 
Cut-off Date:  August 31, 2011, or such other date as may be agreed to in
writing by Seller and Purchaser.
 
Cut-off Date Principal Balance:  As to each Loan, the unpaid principal balance
of such Loan as of the close of business on the Cut-off Date, after deduction
and application of all payments of principal due and received by the Cut-off
Date, as specified on the Asset Schedule.  As to each REO Property, the unpaid
principal balance of the Loan that was secured by the REO Property at the time
the Loan converted to real estate owned, as specified on the Asset Schedule.
 
Damages:  Any and all damages, losses, liabilities, costs and expenses
(including expenses of investigation and reasonable fees and expenses of
counsel).
 
Data Tape:  Microsoft Excel spreadsheet delivered by Seller to Purchaser
containing detailed summary information concerning the Assets, but only with
respect to the columns/fields referred to on Exhibit G, which is current through
October 20, 2011, except for the data in column H thereon which is current
through the Cut-Off Date.

 
- 2 -

--------------------------------------------------------------------------------

 
 
Deed:  The meaning as defined in Section 2.3(a).
 
Designated Purchaser:  An entity in which Purchaser, or its affiliates, have a
financial interest.
 
Due Date:  With respect to any Loan, the day of the month on which Monthly
Payments on such Loan are due, exclusive of any days of grace.
 
Escrow Balance:  The amount of Escrow Payments deposited with, held by or
required to be held by Seller in connection with any Loan.
 
Escrow Payments:  The aggregate amount of the escrows for real estate taxes,
insurance, private mortgage insurance, and other payments required to be
escrowed by the Obligor with the mortgagee with respect to any Loan.
 
Fannie Mae:  The Federal National Mortgage Association or any successor thereto.
 
Freddie Mac:  The Federal Home Loan Mortgage Corporation or any successor
thereto.
 
Interest Rate:  With respect to each Loan, the annual rate at which interest
accrues on such Loan, which is stated (or calculated in the manner set forth) in
the related Note.
 
Interim Servicing Period:  With respect to the Serviced Loans, the period of
time from the Closing Date to the Servicing Transfer Date.
 
Knowledge:  Actual awareness of a fact or matter.  Seller will be deemed to have
Knowledge of a particular fact or matter if any of the following individuals who
are serving as an officer of Seller has Knowledge of that fact or matter: R.
Wayne Hall, Chief Executive Officer; Blaise B. Bettendorf, Chief Financial
Officer; J. Dale Hall, EVP, Chief Banking Officer; Joseph Amy, EVP, Chief Credit
Officer; Robert L Davis, EVP and Corporate Counsel; John Golding, EVP,
Commercial Banking; Michael Connolly, SVP, Director of Special Assets; Kenneth
Clair, SVP, Director of Retail Credit; and Eric Wooten, SVP, Director of
Commercial Credit.
 
Loan:  The loans identified on the Asset Schedule, which identifies each Loan to
be purchased by Purchaser on the Closing Date.
 
Loan Documents:  With respect to any Asset, the loan documents pertaining to
such Asset that are specified in Exhibit C attached hereto and any additional
mortgage documents pertaining to such Asset actually in the possession of Seller
or its designee as of the Closing Date.
 
Loan File:  With respect to any Asset, a file pertaining to such Asset that
contains each of the related documents as set forth on Exhibit C attached
hereto.
 
Mediation Period:  The meaning as defined in Section 2.5.
 
Monthly Payment:  The scheduled monthly payment of principal and interest on a
Loan which is payable by an Obligor from time to time under the related Note.

 
- 3 -

--------------------------------------------------------------------------------

 
 
Mortgage:  With respect to a Loan, the mortgage, deed of trust or other
instrument which creates a lien on the fee simple in such real property,
including any riders, addenda, assumption agreements or modification relating
thereto, which secures the Note.
 
Mortgaged Property:  With respect to each Loan that is a mortgage loan, the real
property securing repayment of the related Note, consisting of a fee simple
interest in a single parcel of real property as described in the Data Tape.
 
Note:  The promissory note or other evidence of the indebtedness of an Obligor.
 
Obligor:  A borrower, guarantor, or other obligor on a Note.
 
Permitted Exceptions:  (i) the lien of current real property taxes and
assessments not yet due and payable; (ii) covenants, conditions and
restrictions, rights of way, easements and other matters of the public record as
of the date of recording acceptable to mortgage lending institutions generally
and specifically referred to in the lender’s title insurance policy delivered to
the originator of the Loan and (A) referred to or otherwise considered in the
appraisal made for the originator of the Loan or (B) which do not adversely
affect the value of the Mortgaged Property set forth in such appraisal; and
(iii) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property.
 
Purchase Price:  The amount determined pursuant to Section 2.1(c).
 
Purchase Price Allocation:  The meaning as defined in Section 2.1(f).
 
Purchaser:  The meaning as defined in the preamble.
 
Related Asset:  With respect to any Loan, (i) any other Loan that is
cross-collateralized with such Loan or (ii) any other Loan where any breach of
or default under such other Loan is a breach of or default under such Loan, or
vice versa.
 
REO Closing Extension:  The meaning as defined in Section 2.3(e).
 
REO Property:  The real property listed on the Data Tape and any real estate
property that may become owned by Seller prior to the initial Closing Date as a
result of a foreclosure of a Loan or acceptance of a deed in lieu of foreclosure
with respect to a Loan and as identified on a schedule delivered to Purchaser by
Seller not less than ten (10) days prior to the initial Closing Date.
 
Repurchase Price:  With respect to each Asset, an amount equal to (i)the
purchase price for such Asset as shown on the Purchase Price Allocation, less
(ii) any principal payments and/or liquidation proceeds received by Purchaser,
plus (iii) Purchaser’s reasonable and customary out-of-pocket expenses incurred
by Purchaser in transferring and servicing such Asset, including, without
limitation, expenses incurred for maintenance and repairs, assessments, taxes
and similar items, to the extent not paid out of an escrow account transferred
by Seller to Purchaser, and attorney’s fees and expenses incurred by Purchaser
in connection with any enforcement procedures or otherwise with respect to such
Asset or the transfer of such Asset to Seller or Purchaser.

 
- 4 -

--------------------------------------------------------------------------------

 
 
Seller:  The meaning as defined in the preamble.
 
Serviced Loans:  Those Loans that will be serviced by Seller during the Interim
Servicing Period, which shall consist of (i) those Loans for which an Obligor is
entitled to receive a notice of assignment, sale or transfer of servicing rights
at least 15 days prior to the date of the loan servicing transfer, and (ii) any
Loans that are secured by one- to four-family residential real estate.
 
Servicing Advances:  All customary, reasonable and necessary “out of pocket”
costs and expenses incurred in the performance by Seller of its servicing
obligations, including but not limited to, the cost (including reasonable
attorneys’ fees and disbursements), related to (i) the preservation, restoration
and protection of any Mortgaged Property or REO Property, (ii) any enforcement
or judicial proceedings, including, but not limited to, foreclosures, (iii) the
payment of taxes, assessments and any insurance premiums relating to the
Mortgaged Property or REO Property and (iv) the management and liquidation of
any Mortgaged Property if a Mortgaged Property is acquired in satisfaction of
the Mortgage (including default management and similar services, appraisal
services and real estate broker services).
 
Servicing Rights:  Any and all of the following: (a) any and all rights to
service the Assets; (b) any payments to or monies received for servicing the
Assets; (c) any late fees, penalties or similar payments with respect to the
Assets; (d) all agreements or documents creating, defining or evidencing any
such servicing rights to the extent they relate to such servicing rights;
(e) Escrow Balances, Escrow Payments or other similar payments with respect to
the Assets and any amounts actually collected with respect thereto; (f) all
accounts and other rights to payment related to any of the property described in
this paragraph; and (g) any and all documents, files, records, servicing files,
servicing documents, servicing records, data tapes, computer records, or other
information pertaining to the Assets or pertaining to the past, present or
prospective servicing of the Assets.
 
Servicing Transfer Date:  The date on which Seller shall discontinue servicing
the Assets.  The Servicing Transfer Date (i) with respect to Serviced Loans,
shall be the date that is 15 days after the date notice to Obligors is given
pursuant to Section 6.2(b)(i), or such other date as mutually agreed upon by
Purchaser and Seller, (ii) with respect to all other Loans, shall be the Closing
Date, and (iii) with respect to the REO Properties, shall be the Closing Date.
 
Special Representations:  The meaning as defined in Section 3.5(a).
 
Third Party Claim:  The meaning as defined in Section 3.5(g)(i).

 
- 5 -

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
SALE AND CONVEYANCE OF ASSETS;
POSSESSION OF FILES; PAYMENT OF PURCHASE
PRICE; DELIVERY OF LOAN DOCUMENTS
 
Section 2.1.    Sale and Conveyance of Assets; Possession of Files
 
(a)           On the Closing Date, Seller shall sell, transfer, assign, set
over, and convey to Purchaser, without recourse, but subject to the
representations, warranties, terms, covenants and other provisions of this
Agreement, and Purchaser shall purchase for the Purchase Price, all the right,
title, and interest of Seller in and to the Assets (including all Servicing
Rights appurtenant thereto) described in the Asset Schedule.  Notwithstanding
the foregoing, it is Purchaser’s intention to assign the right to acquire the
Assets to one or more Designated Purchasers.  In such case, Purchaser shall
specify to Seller at least five (5) Business Days prior to the Closing Date the
name of each Designated Purchaser and the relevant Asset(s) that each Designated
Purchaser is acquiring. If Purchaser so designates any Designated Purchaser with
respect to any Assets, each reference to “Purchaser” hereunder as it relates to
(i) the assignment, acquisition or, if applicable, repurchase of, or title to
the Assets (including, but not limited to, the benefit of all representations,
warranties, and covenants made by Seller in favor of Purchaser hereunder), (ii)
possession or servicing of the Assets or (iii) access to the Assets, shall be
deemed to be a reference to the applicable “Designated Purchaser”.
 
(b)           Pursuant to Section 2.2, Seller shall deliver to Purchaser or, at
Purchaser’s election, to the Designated Purchasers and/or the Custodian the
documents specified in Exhibit C which shall comprise the Loan File with respect
to each related Asset.  Such documents shall, prior to payment for the related
Asset pursuant to Section 2.1(c) below, be held by the Custodian as bailee for
Seller pursuant to a fully executed bailment agreement to be executed by and
among Purchaser, Seller and the Custodian.  Upon payment of the Purchase Price
pursuant to Section 2.1(c) below, Seller shall release each of the Loan Files to
Purchaser and the legal and beneficial ownership of each of the documents
comprising the Loan File with respect to such Asset is and shall be vested in
Purchaser, and the ownership of all records and documents with respect to such
Asset prepared by or which come into the possession of Seller or any agent or
designee thereof shall immediately vest in Purchaser.
 
(c)           Subject to adjustment as provided herein, the purchase price (the
“Purchase Price”) to be paid by or on behalf of Purchaser to Seller for the
Assets shall be an amount equal to the sum of Two Hundred Thousand and 00/100
Dollars ($200,000.000) (“Additional Consideration”) (which will not be allocated
to any Asset under Section 2.1(f)) and the product of (x) the aggregate Cut-off
Date Principal Balance and (y) the purchase rate set forth on Exhibit
F.  Seller, simultaneously with the payment of the Purchase Price on the Closing
Date, shall execute and deliver to each Designated Purchaser an Assignment and
Conveyance with respect to the related Assets in the form attached hereto as
Exhibit B.  Seller shall advise Purchaser in writing at least one (1) Business
Day prior to the Closing Date of the account to which such funds are to be
wired.  The Purchase Price shall be adjusted in accordance with the following:

 
- 6 -

--------------------------------------------------------------------------------

 
 
(i)          With respect to Current Loans, Seller is entitled to (A) all
regularly scheduled payments of principal on the Loans (i.e., excluding any
payments resulting from a liquidation of collateral, any voluntary prepayment as
well as any prepayment penalty or premium associated therewith) that are
collected prior to the Closing Date, (B) all payments of interest that represent
interest accruing on the Loans and all late charges and other fees that are
collected prior to the Closing Date, and (C) unpaid interest which accrued prior
to the Closing Date.
 
(ii)         With respect to any principal payment received by Seller pursuant
to clause (A) of Section 2.1(c)(i), (x) the Cut-off Date Principal Balance for
the applicable Current Loan shall be reduced dollar-for-dollar by the amount of
such principal payment, and (y) the Purchase Price shall be re-calculated
incorporating the reduced Cut-off Date Principal Balance.  With respect to the
accrued but unpaid interest owing to Seller pursuant to clause (C) of Section
2.1(c)(i), the Purchase Price shall be increased on a dollar-for-dollar basis
for any Current Loan by the amount of the unpaid interest on such Current Loan;
provided that Purchaser shall not pay more than thirty (30) days interest with
respect to any Current Loan.
 
(iii)        If Seller, between the Cut-Off Date and the Closing Date, shall
make (A) a scheduled advance of loan proceeds which is required under the
express provisions of a Current Loan which advances when combined with the
outstanding balance on the Cut-Off Date, must not exceed the face principal
amount of such Current Loan, (B) any Servicing Advances (to the extent permitted
by Section 6.2(b)(vi)) with respect to any of the Assets (it being understood
that Seller is responsible for all Servicing Advances made and/or incurred prior
to the Cut-off Date), or (C) if Purchaser consents in writing to any other
discretionary advance made with respect to any Loan, then Purchaser shall
reimburse Seller for such advances made on a dollar-for-dollar basis pursuant to
an adjustment of the Purchase Price.
 
Three (3) Business Days prior to the Closing Date, Seller shall deliver or cause
to be delivered to Purchaser a detailed list of all adjustments to the Purchase
Price to date by Asset, and within three (3) Business Days following the Closing
Date, Seller shall deliver or cause to be delivered to Purchaser a detailed list
of all additional adjustments to the Purchase Price through the Closing Date by
Asset.  For a  period of three (3) Business Days following the Closing Date,
with respect to any Asset referenced on the Exception Schedule as having been
subject to a partial release of collateral and delineated with an asterisk
(“*”), Seller and Purchaser shall mutually cooperate to (i) verify that the
partial release was recorded in public filings prior to the Cut-Off Date, (ii)
verify such release was not inconsistent with any asset summary reports or
electronic data tapes provided by Seller to Purchaser at any time, and (iii)
verify documentation relating to such partial release was in Seller’s data site
/ data room prior to the date in which Seller submitted its bid to purchase the
Assets.   If the foregoing cannot be verified and agreed upon in writing as
described above, then the exception with respect to such Asset shall not be
deemed to qualify the representations and warranties set forth on Exhibits D-1
and D-2, notwithstanding its inclusion on Exhibit E.

 
- 7 -

--------------------------------------------------------------------------------

 
 
For illustration purposes, an example of the calculation of and adjustments to
the Purchase Price is set forth on the attached Exhibit F.
 
Except as otherwise set forth herein, from and after the Cut-off Date Purchaser
shall be entitled to all payments of principal and interest on the Loans and all
other collections on the Assets, including, but not limited to, all negative
accruals and pre-paid interest.  To the extent an Asset is acquired directly by
a Designated Purchaser, Purchaser shall pay, or cause to be paid, any funds
payable to Seller and Seller may remit any funds to Purchaser for remittance to
such Designated Purchaser.  In all such cases, Purchaser shall operate as an
agent for such Designated Purchaser and any rights exercisable with respect to
an Asset by either Purchaser or such Designated Purchaser shall be exercised by
Purchaser for all purposes hereof.
 
(d)           As of the Closing Date, Purchaser shall be entitled to, and Seller
shall hold in trust for Purchaser, all loan pay-off proceeds, condemnation
proceeds, insurance proceeds, proceeds from sales to third parties at
foreclosure sales, net proceeds from sale of REO Properties and any other funds
or recoveries on the Assets received after the Cut-off Date, which at
Purchaser’s option shall be either (i) applied to the Purchase Price on the
Closing Date or (ii) paid to Purchaser on the Servicing Transfer Date.
 
(e)           On the Servicing Transfer Date, Seller shall remit to Purchaser to
the accounts designated in writing by Purchaser with respect to the related
Loans the positive Escrow Balances maintained for the Obligors and any suspense
funds and all other similar amounts held by Seller; provided, that negative
Escrow Balances in any account shall not be offset against positive Escrow
Balances in any other accounts.  Any payments required to be made by Seller
pursuant to this Section 2.1(e) shall be made by wire transfer of immediately
available funds.
 
(f)           Within three (3) Business Days after the Closing Date, Purchaser
shall deliver to Seller a schedule that allocates the Purchase Price (expressly
excluding any Additional Consideration which will not be allocated to any Asset)
to each Asset on a relationship level, based on the borrower relationships
identified by Seller (the “Purchase Price Allocation”).  The Purchase Price
Allocation shall list (i) the relationship identification number provided by
Seller, (ii) the aggregate Cut-off Date Principal Balance of the Assets with
respect to such relationship, (iii) the percentage of par used to calculate the
purchase price with respect to the Assets associated with such relationship, and
(iv) the resulting purchase price for such Assets.
 
Section 2.2.   Delivery of Loan Files
 
Seller shall, at least three (3) Business Days prior to the Closing Date,
deliver or cause to be delivered to Purchaser or, at Purchaser’s election, the
Designated Purchasers or the Custodian the Loan Files with respect to the Assets
as set forth on Exhibit C hereto.  In the event that any Loan Documents are in
the possession of a foreclosure attorney, a bailee letter from such foreclosure
attorney and copies of such Loan Documents shall be acceptable in lieu of the
delivery of the Loan Files as required pursuant to the prior
sentence.  Following the Closing Date, Seller shall forward to Purchaser any
additional Loan Documents that come into Seller’s possession.

 
- 8 -

--------------------------------------------------------------------------------

 
 
Section 2.3.   Conveyance of REO Properties.
 
The provisions of this Section 2.3 apply to the conveyance of any REO Property
as part of the Assets (including any Mortgaged Property that becomes REO
Property prior to the Closing Date).
 
(a)           Title and Deed.  On the Closing Date, each REO Property shall be
conveyed by a deed containing only those certain representations and/or
warranties that are contained in a deed of special warranty in the State of
South Carolina, or the equivalent thereof in the applicable state where such REO
Property is located (each, a “Deed” and, collectively, the “Deeds”), the form of
which shall be reasonably agreed upon by Seller and Purchaser, which Deed shall
convey the REO Property to Purchaser, subject only to Permitted Exceptions.
 
(b)           Fixtures and Personalty.  Included in the sale of each REO
Property are all of Seller’s right, title and interest in the fixtures used in
connection therewith, including, if any, all carpeting, floor coverings, drapery
rods, venetian blinds, window shades, window coverings, screens, screen doors,
storm windows and doors, awnings, shutters, furnaces, heaters, heating
equipment, stoves, ranges, refrigerators, dishwashers, microwave ovens, washers,
dryers, other appliances, oil and gas burners and fixtures appurtenant thereto,
hot water heaters, plumbing and bathroom fixtures, electric and other lighting
fixtures, mantels, fences, gates, trees, shrubs, plants, air conditioning
equipment, ventilators, furniture, equipment and supplies relating to such REO
Property, together with any other intangible property owned or controlled by
Seller in connection therewith, including, without limitation, all engineering
and design plans and specifications, marketing reports, licenses, franchises,
permits, zoning rights, density rights, impact fee credits, entitlements,
approvals, development orders, bonds posted in connection with the completion of
improvements and/or infrastructure and other similar rights.
 
(c)           Title Insurance; Transfer Expenses.  Purchaser shall pay all title
insurance costs (including the premiums for an owner’s policy if Purchaser
chooses to obtain such insurance), recording fees in connection with the sale of
each REO Property (other than transfer taxes and other costs and expenses as set
forth in the following sentence), the cost of a survey or other plan required or
desired by Purchaser, and Purchaser’s attorneys’ fees.  Seller and Purchaser
shall each pay 50% of any deed tax, mansion tax, transfer tax, deed recording
tax or any other comparable tax in connection with the transfer of any REO
Property to Purchaser, and each of Seller and Purchaser agrees to indemnify and
hold the other harmless from and against any and all claims, liability, costs
and expenses arising out of or in connection with the failure of the other to
pay their respective 50% shares of all such amounts on a timely basis.
 
(d)           Possession and Condition of REO Properties.  Full possession of
each REO Property, subject to all tenants and occupants as set forth in the rent
roll for such REO Property to be delivered by Seller to Purchaser two (2)
Business Days prior to the Closing Date, is to be delivered at the time of the
delivery of the Deeds, said REO Properties to be then in the same condition as
they were when Seller obtained title, reasonable use and wear thereof
excepted.  Purchaser shall be entitled to inspect the REO Properties prior to
the delivery of the Deeds in order to determine whether the condition thereof
complies with the terms of this Agreement.

 
- 9 -

--------------------------------------------------------------------------------

 
 
(e)          Extension to Perfect Title or Make REO Property Conform, etc.  If,
on the Closing Date, Seller shall be unable to convey title to any REO Property
as required by Section 2.3(a) hereof, or if any REO Property does not conform
with the provisions hereof, then Seller shall use commercially reasonable
efforts to make title conform to the requirements of this Agreement, or to make
the applicable REO Property conform to the provisions hereof, in which event the
Closing Date with respect to such REO Property shall be extended for a period of
up to ninety (90) days (the “REO Closing Extension”).  Notwithstanding anything
to the contrary, Seller’s “reasonable efforts” shall not in any event require
Seller to spend in excess of Ten Thousand Dollars ($10,000) per REO Property,
including attorneys’ fees.  The covenants set forth in Section 6.1(a) shall be
applicable to any such REO Property during the REO Closing Extension.  In the
event there is an REO Closing Extension with respect to any REO Property, the
closing shall proceed as to the remainder of the Assets and the Purchase Price
to be paid on the Closing Date shall be reduced by an amount equal to the
Purchase Price allocable to the Loan from which the REO Property arose.  If
Seller has timely succeeded in making such REO Property conform to the terms and
provisions of this Agreement, then Seller shall give notice to Purchaser and the
closing of the sale of such REO Property, for an amount equal to the Purchase
Price allocable to the Loan from which the REO Property arose, subject to
adjustments and prorations as provided in this Agreement, shall occur seven (7)
Business Days thereafter.  If Seller fails to make such REO Property conform, or
to fulfill and satisfy all of Seller’s agreements, representations and
warranties with respect to such REO Property, then the terms and provisions of
Sections 2.3(f) and 2.3(g) shall govern.
 
(f)           Failure to Perfect Title or Make REO Property Conform, etc.  If,
at the expiration of the REO Closing Extension, Seller is unable to convey title
that conforms to the requirements of Section 2.3(a), or to make the applicable
REO Property conform as required by this Agreement, then, at Purchaser’s option,
the obligations of the parties hereto with respect to such REO Property shall
cease and this Agreement with respect to such REO Property shall be void without
recourse to the parties hereto.
 
(g)          Purchaser’s Election to Waive.  Notwithstanding any provision above
to the contrary, Purchaser shall have the election, at any Closing Date to
accept such title as Seller can deliver and/or to accept said REO Property in
its/their then condition and to pay the allocable Purchase Price therefor
without deduction, in which case Seller shall convey such title.
 
Section 2.4.   Collateral Assignments
 
As soon as possible and in any event within fifteen (15) Business Days following
the initial Closing Date, Seller shall deliver to Purchaser (i) with respect to
any Loan, an original allonge in the form agreed to by the parties for such Loan
duly executed by Seller, (ii) with respect to any Loan that is secured by real
property, an original individual Assignment of Mortgage for such Loan in form
and substance acceptable for recording but not recorded and (iii) with respect
to any Loan that is secured by other collateral, a UCC financing statement
evidencing the assignment from Seller to Purchaser or such other document as may
be reasonably necessary to transfer Seller’s right, title and interest in and to
such collateral to Purchaser, together with all possessory collateral held by or
on behalf of Seller for such Loan.  In the event that the Loan was acquired by
Seller in a merger, the assignment must be by “First Federal Savings and Loan
Association of Charleston, successor by merger to [name of predecessor].”

 
- 10 -

--------------------------------------------------------------------------------

 
 
Section 2.5.   Post Closing Correction Statement
 
Not later than one hundred eighty (180) days after the initial Closing Date,
Purchaser shall deliver to Seller a statement setting forth any proposed
corrections to the amount of the Purchase Price, together with appropriate
documentation relating to such corrections (the “Correction Statement”).  If
Purchaser does not receive a written objection from Seller to the proposed
Correction Statement within thirty (30) days after Seller’s receipt of the
proposed Correction Statement, the proposed Correction Statement shall become
the final Correction Statement for all purposes under this Agreement.  If Seller
objects to the proposed Correction Statement within such thirty (30) day period,
then Seller and Purchaser shall use their reasonable, diligent and good faith
efforts to attempt to resolve Seller’s objections to the proposed Correction
Statement during the thirty (30) day period following the receipt by Purchaser
of Seller’s objection (the “Mediation Period”).  If the parties are unable to
agree on a final Correction Statement during the Mediation Period, then as soon
as practicable after the expiration of the Mediation Period, but in any event
within ten (10) Business Days thereof, the determination of the final Correction
Statement shall be submitted for determination by a firm of independent
certified public accountants of nationally recognized standing and acceptable to
Seller and Purchaser.  Not later than the tenth Business Day following the
determination of the final Correction Statement, Purchaser shall pay to Seller,
in cash, the amount by which the Purchase Price, as set forth in the final
Correction Statement, exceeds the Purchase Price paid at Closing, or, in the
alternative, Seller shall pay to Purchaser, in cash, the amount by which the
Purchase Price paid at Closing exceeds the Purchase Price as set forth in the
final Correction Statement.
 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES
 
Section 3.1.   Representations and Warranties of Seller
 
Seller hereby represents and warrants to Purchaser, as of the date hereof and
the Closing Date that:
 
(a)           Due Organization and Authority.  Seller is a federal savings and
loan association,  validly existing, and in good standing under the laws of the
United States of America with its main office located in the State of South
Carolina.  Seller has the requisite power and authority and legal right to own
the Assets, to transfer and convey the Assets to Purchaser, and to execute and
deliver, engage in the transactions contemplated by, and perform and observe the
terms and conditions of this Agreement. This Agreement has been duly and validly
authorized, executed and delivered by Seller, all requisite action by Seller has
been taken in connection therewith, and (assuming the due authorization,
execution and delivery hereof by Purchaser) this Agreement and all agreements
executed in connection therewith constitute the valid, legal and binding
agreement of Seller, enforceable against it in accordance with its terms, except
as such enforceability may be limited by bankruptcy, liquidation,
conservatorship, insolvency, reorganization, receivership or moratorium and
other similar laws affecting the rights of creditors generally and by general
principles of equity, regardless of whether such enforcement is considered in a
proceeding in equity or at law.

 
- 11 -

--------------------------------------------------------------------------------

 
 
(b)           No Conflicts.  Neither the transfer of the Assets to Purchaser,
nor the execution, delivery or performance of this Agreement by Seller,
conflicts or will conflict with, results or will result in a material breach of,
or constitutes or will constitute a default under any term or provision of the
statute under which Seller is organized, any term or provision of Seller’s
organizational documents, any material agreement, contract, instrument or
indenture to which Seller is a party or which may be applicable to Seller or any
of its assets, or any law, rule, regulation, order, supervisory agreement,
judgment, writ, injunction or decree of any court or governmental authority
having jurisdiction over Seller or its assets, in each case, which materially
and adversely affect the ability of Seller to carry out the transactions
contemplated by this Agreement.
 
(c)           Ability to Perform.  Seller does not believe, nor does it have any
reason or cause to believe, that it cannot perform each and every covenant
contained in this Agreement. Seller is solvent and will not be rendered
insolvent by the consummation of the transactions contemplated hereby.  The sale
of the Assets is not undertaken to hinder, delay or defraud any of Seller’s
creditors.
 
(d)           No Litigation Pending.  There is no action, suit, proceeding or
investigation pending or to the best of Seller’s Knowledge threatened against
Seller which, either in any one instance or in the aggregate (i) would prohibit
Seller from entering into this Agreement or seek to prevent the sale of the
Assets or the consummation of the transactions contemplated by this Agreement or
(ii) would otherwise draw into question the validity of this Agreement or the
Assets or of any action taken or to be taken in connection with the obligations
of Seller contemplated herein, or (iii) would be likely to prohibit or impair
materially and adversely affect the performance by Seller of its obligations
under, or the validity or enforceability of, this Agreement.
 
(e)           No Consent Required.  No consent, approval, authorization or order
of any court or governmental agency or body is required for the execution,
delivery and performance by Seller of or compliance by Seller with this
Agreement or the sale of the Assets as evidenced by the consummation of the
transactions contemplated by this Agreement, or if required, such approval has
been obtained prior to the Closing Date.
 
(f)           No Brokers’ Fees.  Other than Sandler O’Neill Mortgage Finance
L.P., Seller has not dealt with any broker, investment banker, agent or other
person that may be entitled to any commission or compensation in connection with
the sale of the Assets.
 
Section 3.2.   Representations and Warranties of Purchaser
 
Purchaser hereby represents and warrants to Seller, as of the date hereof and
the Closing Date that:

 
- 12 -

--------------------------------------------------------------------------------

 

(a)           Due Organization and Authority.  Purchaser is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware.  Purchaser has the requisite power and authority and
legal right to own the Assets, to acquire the Assets from Seller, and to execute
and deliver, engage in the transactions contemplated by, and perform and observe
the terms and conditions of this Agreement. This Agreement has been duly and
validly authorized, executed and delivered by Purchaser, all requisite action by
Purchaser has been taken in connection therewith, and (assuming the due
authorization, execution and delivery hereof by Seller) this Agreement and all
agreements executed in connection therewith constitute the valid, legal and
binding agreement of Purchaser, enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, liquidation,
conservatorship, insolvency, reorganization, receivership or moratorium and
other similar laws affecting the rights of creditors generally and by general
principles of equity, regardless of whether such enforcement is considered in a
proceeding in equity or at law.
 
(b)           No Conflicts.  Neither the acquisition of the Assets from Seller,
nor the execution, delivery or performance of this Agreement by Purchaser,
conflicts or will conflict with, results or will result in a material breach of,
or constitutes or will constitute a default under any term or provision of the
statute under which Purchaser is organized, any term or provision of Purchaser’s
organizational documents, any material agreement, contract, instrument or
indenture to which Purchaser is a party or which may be applicable to Purchaser
or any of its assets, or any law, rule, regulation, order, supervisory
agreement, judgment, writ, injunction or decree of any court or governmental
authority having jurisdiction over Purchaser or its assets, in each case, which
materially and adversely affect the ability of Purchaser to carry out the
transactions contemplated by this Agreement.
 
(c)           Ability to Perform.  Purchaser does not believe, nor does it have
any reason or cause to believe, that it cannot perform each and every covenant
contained in this Agreement. Purchaser is solvent and will not be rendered
insolvent by the consummation of the transactions contemplated hereby.
 
(d)           No Litigation Pending.  There is no action, suit, proceeding or
investigation pending or to the best of Purchaser’s knowledge threatened against
Purchaser which, either in any one instance or in the aggregate (i) would
prohibit Purchaser from entering into this Agreement or seek to prevent the sale
of the Assets or the consummation of the transactions contemplated by this
Agreement or (ii) would otherwise draw into question the validity of this
Agreement or of any action taken or to be taken in connection with the
obligations of Purchaser contemplated herein, or (iii) would be likely to
prohibit or impair materially and adversely affect the performance by Purchaser
of its obligations under, or the validity or enforceability of, this Agreement.
 
(e)           No Consent Required.  No consent, approval, authorization or order
of any court or governmental agency or body is required for the execution,
delivery and performance by Purchaser of or compliance by Purchaser with this
Agreement or the purchase of the Assets as evidenced by the consummation of the
transactions contemplated by this Agreement, or if required, such approval has
been obtained prior to the Closing Date.

 
- 13 -

--------------------------------------------------------------------------------

 
 
Section 3.3.     Representations and Warranties affecting Individual Assets
 
Seller hereby makes, as of the date hereof and the Closing Date, and with
respect to any Asset subject to the provisions of Section 2.3(e)-(g), the date
of any sale after any REO Closing Extension, each of the representations and
warranties set forth in Exhibits D-1 and D-2.
 
Section 3.4.    Repurchases
 
It is understood and agreed that, subject to the provisions of Section 3.5, the
representations and warranties set forth in Article III shall survive the sale
and delivery of the Assets to Purchaser and shall inure to the benefit of
Purchaser and to Designated Purchasers notwithstanding any restrictive or
qualified endorsement on any Note or Assignment of Mortgage or any examination
or failure to examine any Loan File.  Pursuant to Section 3.5, Purchaser may
require that Seller repurchase an Asset from Purchaser as a result of the breach
of, or inaccuracy in, certain of the representations and warranties of Seller
for an amount equal to the Repurchase Price for that Asset.  Upon completion of
such repurchase by Seller, the Purchaser and Seller shall arrange for the
reassignment of the repurchased Asset to Seller and the delivery to Seller of
any documents held by Purchaser, the applicable Designated Purchaser or the
Custodian relating to the repurchased Asset.  In the case of any lien for which
an assignment from Seller to Purchaser has been recorded prior to repurchase,
Seller shall cause to be prepared an assignment of such lien from Purchaser to
Seller, and Purchaser shall within thirty (30) calendar days of Seller’s
delivery thereof, execute and deliver same to Seller.
 
Section 3.5.   Indemnification.
 
(a)           Survival.  Except as otherwise set forth in this Section 3.5, the
representations and warranties of the parties contained in this Agreement and in
any certificate or other document delivered pursuant hereto or in connection
herewith shall survive until the date that is twelve (12) months following the
applicable Closing Date with respect to any Asset; provided, however, that the
representations and warranties of the parties contained in Sections 3.1 and 3.2,
and Sections (g) and (l) and the first sentence of Section (q) of Exhibit D-1
and Sections (g) and (m) and the first sentence of Section (r) of Exhibit D-2
(collectively, the “Special Representations”) shall survive indefinitely.  The
covenants and agreements of the parties contained in this Agreement and in any
certificate or other document delivered pursuant hereto or in connection
herewith shall survive until the date explicitly specified therein or, if not so
specified, indefinitely or until the latest date permitted by applicable
law.  Notwithstanding the foregoing, any breach of any representation, warranty,
covenant or agreement in respect of which indemnification may be sought under
this Section 3.5 shall survive the time at which it otherwise would terminate if
a notice of the inaccuracy or breach thereof giving rise to such right of
indemnification shall have been given in writing to the party against whom such
indemnification may be sought prior to the expiration of the applicable survival
period.
 
(b)           Indemnification by Seller.  Subject to the terms and conditions of
this Section 3.5, Seller shall indemnify, defend and hold harmless Purchaser,
each Designated Purchaser and their respective officers, directors, employees
and agents from and against all Damages incurred or suffered by such person
(whether or not involving a Third Party Claim or a claim solely among the
parties) resulting from, in connection with or arising out of:

 
- 14 -

--------------------------------------------------------------------------------

 
 
(i)          any breach of, or inaccuracy in, any representation or warranty of
Seller contained in this Agreement;
 
(ii)         any breach of, or failure to perform, any covenant or agreement of
Seller contained in this Agreement;
 
(iii)        unless the Asset is repurchased pursuant to Section 3.5(f), failure
to deliver a document in its original form listed in subsections 1, 2, 3(i)
(unless delivered as contemplated by subsection 3(ii) or 3(iii)), 5, 6, 7, or 11
of Exhibit C, but only to the extent Purchaser suffers Damages resulting from
Seller’s inability to deliver the document in its original form; or
 
(iv)        any claim that arises out of or relates to any action, inaction,
error, omission, event or condition related to the Assets that occurred or is
alleged to have occurred prior to the Servicing Transfer Date.
 
Purchaser shall be solely entitled to make any claim under this Section 3.5(b)
on behalf of itself, any Designated Purchaser and/or their respective officers,
directors, employees and agents.
 
(c)           Indemnification by Purchaser.  Subject to the terms and conditions
of this Section 3.5, Purchaser shall indemnify, defend and hold harmless Seller
and its affiliates and each of their officers, directors, employees and agents
from and against all Damages incurred or suffered by such person (whether or not
involving a Third Party Claim or a claim solely among the parties) resulting
from, in connection with or arising out of:
 
(i)          any breach of, or inaccuracy in, any representation or warranty of
Purchaser contained in this Agreement;
 
(ii)         any breach of, or failure to perform, any covenant or agreement of
Purchaser contained in this Agreement; or
 
(iii)        any claim that arises out of or relates to any action, inaction,
error, omission, event or condition related to the Assets that occurred or is
alleged to have occurred after the Servicing Transfer Date.
 
Seller shall be solely entitled to make any claim under this Section 3.5(c) on
behalf of itself and/or its officers, directors, employees and agents.
 
(d)           Limits on Indemnification.
 
(i)          Deductibles for Breaches of Representations and
Warranties.  Subject to Section 3.5(d)(ii) and Section 3.5(e), Seller shall not
be required to indemnify any indemnified party pursuant to clause (i) of Section
3.5(b) with respect to breaches or inaccuracies of the representations and
warranties of Seller, and Purchaser shall not be required to indemnify any
indemnified party pursuant to clause (i) of Section 3.5(c) with respect to
breaches or inaccuracies of the representations and warranties of Purchaser,
unless and until the aggregate amount of Damages incurred or suffered by the
indemnified party for such matters exceeds $100,000, and then only to the extent
of Damages in excess of such amount.

 
- 15 -

--------------------------------------------------------------------------------

 
 
(ii)        Caps for Breaches of Representations and Warranties.  Subject to the
following sentence, the maximum aggregate liability of Seller pursuant to clause
(i) of Section 3.5(b), and the maximum aggregate liability of Purchaser pursuant
to clause (i) of Section 3.5(c), shall be equal to (A) $7,500,000 for any claims
for Damages made under clause (i) of Section 3.5(b) or clause (i) of
Section 3.5(c) during a period of six (6) months following the applicable
Closing Date (provided that, if any notice(s) of the inaccuracy or breach of any
representation(s) or warranty(ies) giving rise to a right of indemnification
shall have been given in writing to the party against whom such indemnification
may be sought prior to the expiration of such six (6) month period the maximum
aggregate liability of the indemnifying party shall be $7,500,000 for such
claim(s)); and (B) thereafter, $5,000,000 for any claims for Damages made under
clause (i) of Section 3.5(b) or clause (i) of Section 3.5(c).  For the avoidance
of doubt, it is the intent of the parties that the maximum aggregate liability
for indemnification claims for breaches of representations and warranties, as
described in the preceding sentence, shall be reduced from $7,500,000 to
$5,000,000 after a period of six months so that claims made after six months
would be subject to the lower maximum aggregate liability of $5,000,000.  The
limits on indemnification set forth above shall not apply to any indemnification
claim resulting from, in connection with or arising out of (i) any fraud or
intentional misrepresentation by any party in connection with this Agreement,
(ii) any of the matters referred to in Section 3.5(b)(ii), Section 3.5(b)(iii),
Section 3.5(c)(ii), or Section 3.5(c)(iii), (iii) any of the matters referred to
in Section 3.5(e), or (iv) any claims for Damages made with respect to Special
Representations.
 
(e)           Remedy Limited to Repurchase.  With respect to any breach of, or
inaccuracy in, any representations or warranties in Sections (i), (k) and (t) of
Exhibit D-1 or Sections (i), (l) and (t) of Exhibit D-2 of this Agreement with
respect to any Asset(s), Purchaser may give written notice to Seller of such
breach, and Seller shall have the right to cure such breach to the reasonable
satisfaction of Purchaser during a period of seventy-five (75) days after
receipt of such notice. In the event Seller fails to cure such breach to the
reasonable satisfaction of Purchaser within such seventy-five (75) day period,
Seller shall repurchase such Asset(s) (and, at the option of Purchaser, any
Related Asset(s)) at the Repurchase Price (such repurchase to be as-is and
without any recourse or representation of any kind by Purchaser, and Seller
shall be responsible for and pay when due and payable, all transfer, filing and
recording fees and taxes, costs and expenses and any state or county documentary
taxes, if any, arising out of or in connection with each such repurchase).  In
the event that any other Loan or group of Loans that is not a Related Asset has
one or more common Obligors or has an Obligor that is controlled by, controls or
is under common control with any Obligor under any Loan repurchased by Seller
pursuant to this Section 3.5(e) or Section 3.5(f), unless and until such other
Loan(s) has/have been indefeasibly paid in full or otherwise satisfied in
Purchaser’s discretion, Seller hereby agrees as follows:
 
 
(i)
Seller shall be entitled to net proceeds received from the liquidation of
collateral securing the repurchased Loan as of the Closing Date;


 
- 16 -

--------------------------------------------------------------------------------

 


 
(ii)
Seller’s rights to collect amounts in excess of the amounts set forth in clause
(i) from such Obligor shall be fully subordinate to any indebtedness owed to or
claims made by Purchaser and no property or assets of such Obligor (other than
collateral securing the repurchased Loan as of the Closing Date) shall be
applied against the repurchased Loan;



 
(iii)
Seller will not commence any action or proceeding against such Obligor, or join
with any creditor (unless the Purchaser shall so join) in bringing any
proceeding against such Obligor under any bankruptcy, reorganization,
readjustment of debt, arrangement of debt, receivership, liquidation or
insolvency law or statute of the federal or any state government;



 
(iv)
Seller will not obtain or otherwise acquire or accept any lien on any property
or assets of such Obligor;



 
(v)
other than collateral securing the repurchased Loan as of the Closing Date,
Seller will not commence any action or proceeding with respect to any property
or assets of such Obligor, will not take possession of, sell, or dispose of any
property or assets of such Obligor, and will not exercise or enforce any right
or remedy available to Seller with respect to any property or assets of such
Obligor;



 
(vi)
if Seller receives any payment in respect of such repurchased Loan that Seller
is not entitled to receive under the provisions of this Section 3.5(e), Seller
will hold the amount so received in trust for Purchaser and will forthwith turn
over such payment to Purchaser in the form received (except for the endorsement
of Seller where necessary) for application to such other Loan(s), in such manner
of application as Purchaser may deem appropriate;



 
(vii)
if Seller exercises any right of setoff (other than against collateral securing
the repurchased Loan as of the Closing Date) or takes any other action which
Seller is not permitted to exercise or take under the provisions of this
Agreement in respect of such repurchased Loan, Seller will promptly pay over to
Purchaser, in immediately available funds, an amount equal to the amount of the
claims or obligations so offset or an amount equal to any amount recovered from
any such action, as applicable; and



 
(viii)
if Seller fails to make any endorsement required under this Agreement, Purchaser
is hereby irrevocably appointed as the attorney-in-fact (which appointment is
coupled with an interest) for Seller to make such endorsement in Seller’s
name.  The turnover of any prohibited payments by Seller to Purchaser pursuant
to this Section 3.5(e) shall not limit or restrict any other claims, actions,
rights or remedies which Purchaser may have against Seller as a result of
Seller’s exercising any right or taking any action which is not permitted under
the terms of this Section 3.5(e).



The repurchase of the Asset and any Related Asset(s) shall be the sole remedy
for the breach of, or inaccuracy in, any representations or warranties specified
in the first sentence of this Section 3.5(e) of this Agreement; provided,
however, that Purchaser may elect to exercise either the remedy set forth in
Section 3.5(b) or this Section 3.5(e), with respect to Seller’s breach of
Section (t) of Exhibit D-1 or Section (t) of Exhibit D-2 of this Agreement.

 
- 17 -

--------------------------------------------------------------------------------

 
 
(f)           Missing Documentation.  Purchaser shall have a period of one
hundred fifty (150) days following the Closing Date to notify Seller of the
failure to deliver any document that was required to have been included in the
Loan Files, and Seller shall have the right to cure such failure to the
reasonable satisfaction of Purchaser during a period of forty-five (45) days
after receipt of such notice and/or Seller and Purchaser shall use their
commercially reasonable efforts to negotiate a mutually acceptable adjustment to
the Purchase Price with respect to the relevant Asset.  Unless a document in its
original form is required to enforce any rights of Purchaser thereunder or
otherwise with respect to an Asset and without limiting Purchaser’s rights
pursuant to Section 3.5(b)(iii), the delivery of a true and correct copy of the
missing document required to have been included in the Loan Files in its
original form together with an affidavit of lost document, in a form reasonably
satisfactory to Purchaser, shall be deemed an acceptable cure to Seller’s
failure to deliver such document.  With respect to the failure to deliver any
document listed in subsections 1-12, 15, 18, 19, 21 and 25 of Exhibit C, in the
event that Seller shall not cure such failure to the reasonable satisfaction of
Purchaser or Seller and Purchaser shall not mutually agree on an adjustment to
the Purchase Price with respect to relevant Asset during such 45-day period,
Seller shall repurchase the relevant Asset(s) (and, at the option of Purchaser,
any Related Asset(s)) at the Repurchase Price (such repurchase to be as-is and
without any recourse or representation of any kind by Purchaser, and Seller
shall be responsible for and pay when due and payable, all transfer, filing and
recording fees and taxes, costs and expenses and any state or county documentary
taxes, if any, arising out of or in connection with each such repurchase). In
the event Purchase fails to notify Seller of any missing documentation within
such one hundred fifty (150) day period, Seller shall have no further liability
to Purchaser or its indemnities with respect to any claim for indemnification
pursuant to Section 3.5(b)(iii), any breach of, or inaccuracy in, any
representations or warranties of Seller contained in this Agreement or any
breach of, or failure to perform, any covenant or agreement of Seller contained
in this Agreement relating to the absence of any document from the Loan Files.
 
(g)           Third Party Claim Procedure.
 
(i)          Notice.  If any indemnified party receives notice of the assertion
of any claim or the commencement of any action by a third party in respect of
which indemnification shall be sought hereunder (a “Third Party Claim”), the
indemnified party shall give the indemnifying party prompt notice (a “Claim
Notice”) describing in reasonable detail the Third Party Claim and, if
ascertainable, the amount in dispute under the Third Party Claim; provided,
however, that the failure of the indemnified party to give a Claim Notice shall
not relieve the indemnifying party of its obligations to provide indemnification
hereunder except to the extent (and only to the extent) that the indemnifying
party shall have been materially and adversely prejudiced by such failure.

 
- 18 -

--------------------------------------------------------------------------------

 

(ii)          Defense.  In the event of a Third Party Claim, the indemnifying
party shall have the right to elect to conduct and control the defense,
compromise or settlement of such Third Party Claim, with counsel of its choice
reasonably acceptable to the indemnified party and at the indemnifying party’s
sole cost and expense, if the indemnifying party (i) has acknowledged and agreed
in writing that, if the same is adversely determined, the indemnifying party
shall provide indemnification to the indemnified party in respect thereof, and
(ii) if requested by the indemnified party, has provided evidence reasonably
satisfactory to the indemnified party of the indemnifying party’s financial
ability to pay any Damages resulting from the Third Party Claim; provided,
however, that the indemnified party may participate therein through separate
counsel chosen by it and at its sole cost and expense.
 
(iii)         Cooperation.  From and after delivery of a Claim Notice of a Third
Party Claim, the indemnifying party and the indemnified party shall, and shall
cause their respective affiliates and representatives to, cooperate in
connection with the defense or prosecution of such Third Party Claim, including
furnishing such records, information and testimony and attending such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested by the indemnifying party or the indemnified party in
connection therewith.  In addition, the party controlling the defense of any
Third Party Claim shall keep the non-controlling party advised of the status
thereof and shall consider in good faith any recommendations made by the
non-controlling party with respect thereto.
 
(iv)         Settlement Limitations.  Except as set forth below, no Third Party
Claim may be settled or compromised (i) by the indemnified party without the
prior written consent of the indemnifying party or (ii) by the indemnifying
party without the prior written consent of the indemnified party, in each case
which consent shall not be unreasonably withheld, conditioned or
delayed.  Notwithstanding the foregoing, the indemnifying party shall have the
right to consent to the entry of a judgment or enter into a settlement with
respect to any Third Party Claim without the prior written consent of the
indemnified party if the judgment or settlement (i) involves only the payment of
money damages (all of which will be paid in full by the indemnifying party
concurrently with the effectiveness thereof) and (ii) includes, as a condition
to any settlement or other resolution, a complete and irrevocable release of the
indemnified party from all liability in respect of such Third Party Claim.
 
(h)           Exclusive Remedy.  Except for remedies for injunctive or equitable
relief, claims for fraud or intentional misrepresentation or as otherwise
expressly provided in this Agreement, if a Closing Date occurs, the
indemnification rights set forth in this Section 3.5 shall be the sole and
exclusive remedy for any claim arising out of this Agreement.
 
ARTICLE IV
 
CONFIDENTIALITY
 
Section 4.1.   Confidentiality
 
Seller and Purchaser each hereby agrees to fully comply with all applicable
laws, rules and regulations governing the confidentiality of any information
acquired from or concerning the Obligors.  Seller shall not communicate, divulge
or disclose (i) the price paid by Purchaser for any individual Asset or group(s)
of less-than-all of the Assets, or (ii) any discount, write-down, write-off,
reduction or difference from the unpaid principal balance of any individual
Asset or group(s) of less than all of the Assets or Seller’s net book value of
any individual Asset or group(s) of less than all of the Assets and the Purchase
Price for any individual Asset or group(s) of less than all of the Assets,
whether directly or through readily-identifiable similar disclosures (i.e. by
disclosing both the Purchase Price and the unpaid principal balance or net book
value of any individual Asset or group(s) of less than all of the Assets) in a
single or related disclosure(s).  The foregoing shall not prohibit Seller from
disclosing the aggregate Purchase Price in press releases, registration
statement, periodic report or other documents filed with the Securities and
Exchange Commission or state securities agency. Seller and Purchaser (and each
employee, representative or other agent of any of the foregoing) may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of transactions covered by this Agreement and all materials of any
kind (including opinions or other tax analyses but excluding this Agreement)
that are provided to any of the foregoing parties relating to such tax treatment
and tax structure.


 
- 19 -

--------------------------------------------------------------------------------

 
 
ARTICLE V

 
CLOSING CONDITIONS
 
The closing for the purchase and sale of the Assets identified on the Asset
Schedule pursuant to Section 2.1(a) of this Agreement shall take place on the
Closing Date.  The obligation of Purchaser to purchase each Asset shall be
subject to other conditions set forth in this Article V.
 
Section 5.1.   Closing Date Documents
 
On the Closing Date, Purchaser and Seller each shall furnish to the other (or to
a mutually agreed upon escrow agent) fully executed counterparts of each of the
following documents:
 
(a)           two fully executed counterparts of this Agreement;
 
(b)           two fully executed counterparts of each Assignment and Conveyance
for each  Designated Purchaser;
 
(c)           fully executed original Power of Attorneys in form and substance
reasonably acceptable to Purchaser and Seller;
 
(d)           executed settlement statements for Designated Purchaser in form
and substance reasonably acceptable to Purchaser and Seller; and
 
(e)           a true and correct electronic copy of the Data Tape in form and
substance reasonably acceptable to Purchaser and Seller.
 
Section 5.2.   Compliance with Conditions
 
All other terms and conditions of this Agreement shall have been complied with
in all material respects.  Purchaser’s obligation to purchase any Asset shall be
subject to the condition that the representations and warranties of Seller as of
the date of this Agreement and as of the Closing Date shall be true and correct
in all material respects with respect to Seller and such Asset as of such
date.  Seller’s obligation to sell the Assets shall be subject to the condition
that the representations and warranties of Purchaser as of the date of this
Agreement and as of the Closing Date shall be true and correct in all material
respects.

 
- 20 -

--------------------------------------------------------------------------------

 
 
Subject to the foregoing conditions, Purchaser shall pay to Seller on the
Closing Date the Purchase Price for the Assets by wire transfer of immediately
available funds to the account designated by Seller.
 
ARTICLE VI
 
SERVICING; TRANSFER OF SERVICING
 
Section 6.1.     Servicing of the Assets.
 
(a)           Subject to the limitations imposed by the terms and conditions of
Article VI herein, Seller shall have full power and authority, acting alone, to
do any and all things in connection with such servicing and administration which
Seller may deem necessary or desirable, consistent with the terms of this
Agreement and Accepted Servicing Practices.  During the period between the
Closing Date and the Servicing Transfer Date, Seller shall not, without the
prior written consent of Purchaser (i) modify a Loan (including, without
limitation, a release of any collateral or any party from liability on or with
respect to such Loan), (ii) forgive principal in respect of any Loan, (iii)
accept a deed in lieu of foreclosure with respect to any Loan, (iv) conduct any
short sale in respect of any Mortgaged Property, (v) commence any foreclosure
with respect to any Loan or bankruptcy proceeding against any Obligor, (vi)
settle or compromise any condemnation or insurance claim or proceeding, (vii)
settle or compromise, or make any offers to settle or compromise, any existing
litigation or other proceedings in respect of any of the Loans, or (viii) take
any action to materially impair any interest of Seller or Purchaser in the
Loans, other than any matters described in clauses (i) through (vii) disclosed
in writing to Purchaser prior to the Closing Date.
 
(b)           On each Servicing Transfer Date, Seller shall remit to Purchaser,
by wire transfer of immediately available funds to the account designated by
Purchaser any amounts received by Seller with respect to any Asset on or
following the Closing Date (including, without limitation, any payments of
interest, principal (including prepayments), penalties, premium, recovery,
escrowed amounts or the like). Within one (1) Business Day after the Servicing
Transfer Date, Seller also shall provide to Purchaser (or its assignees) a
remittance and servicing report with respect to collections and other activities
relating to the Loans during the Interim Servicing Period, in an electronic
format to be mutually agreed by Seller and Purchaser.
 
(c)           Seller shall manage, conserve, protect and operate the REO
Property in accordance with Accepted Servicing Practices. Seller shall not sell
or attempt to sell any REO Property without the prior written approval of
Purchaser. In the event that Seller or an agent selected by Seller sells an REO
Property or receives any rents in connection with the REO Property, the proceeds
of sale or rent of the REO Property, as applicable, shall be remitted to
Purchaser.

 
- 21 -

--------------------------------------------------------------------------------

 
 
Section 6.2.     Transfer of Servicing.
 
(a)           Transfer of Servicing.  On each Servicing Transfer Date Seller
shall transfer servicing of the related Assets to Purchaser pursuant to the
terms of this Agreement and the terms and provisions set forth in the servicing
transfer instructions delivered by Purchaser to Seller in writing.  At
Purchaser’s option and upon reasonable notice, Seller shall effect the transfer
of servicing for the related Assets by means of an electronic file
transfer.  All information provided to Purchaser or its designee shall be
provided electronically.
 
(b)           Transfer Procedures.  On each Servicing Transfer Date and
otherwise during the Interim Servicing Period, Seller shall, at its cost and
expense, take such steps as may be necessary or appropriate to effectuate and
evidence the transfer of the servicing of the related Assets to Purchaser, or
its designee, including but not limited to the following:
 
(i)          Notice to Obligors.  As soon as practicable following the Closing
Date and in any event within ten (10) Business Days of the Closing Date, Seller
shall mail to the Obligor of each related Loan a letter advising such Obligor of
the transfer of the ownership and servicing of the related Loan to Purchaser, or
its designee, and in the case of each Serviced Loan, in accordance with the
Cranston-Gonzales National Affordable Housing Act of 1990, as amended, and other
applicable law; provided, however, that the content and format of the letter
shall have the prior approval of Purchaser.  Seller shall provide Purchaser with
copies of all such notices no later than the Servicing Transfer Date.  Such
letter shall include the name and address of Purchaser's servicer, the address
to which all payment due under the Loan should be sent and such other matters as
Purchaser shall advise.
 
(ii)          Notice to Insurance Companies.  Seller shall inform all hazard,
flood, earthquake, private mortgage and any other insurance companies and/or
their agents providing insurance with respect to any Asset of the transfer and
request a change in the loss payee mortgage endorsement clause to Purchaser’s or
its designee’s name and provide a copy thereof to Purchaser as soon as possible
after the Servicing Transfer Date.  With respect to each Loan which is covered
by a force placed insurance policy, Seller shall cause such policy to be
canceled as of the Servicing Transfer Date.
 
(iii)          Tax Service Contracts.  To the extent permitted by the service
contract vendor, Seller shall transfer all transferable life-of-loan real estate
tax service contracts on the Assets to the extent such contracts are in
place, and shall assign and transfer all such contracts to Purchaser or its
designee at no expense to Purchaser and shall provide copies thereof to
Purchaser as soon as possible after the Servicing Transfer Date.
 
(iv)          Delivery of Servicing Records.  Within ten (10) Business Days
after each Servicing Transfer Date, Seller shall deliver to Purchaser or its
designee updated Asset information which reflects the status of payments,
balances and other pertinent information on the Assets as of the Servicing
Transfer Date (such information shall include, but not be limited to,
comprehensive tax and insurance information for each Asset, identifying payee,
payee address, next payment Due Date, next amount payable, policy number/parcel
number, and other data fields requested by Purchaser from Seller).  Seller shall
also deliver to Purchaser or its designee within fifteen (15) calendar days
prior to the Servicing Transfer Date preliminary records which shall include all
computer files maintained by Seller with respect to the Assets, shall include
electronic trial balance reports and schedules if requested and, as reasonably
required by Purchaser or its designee, shall be in a format and storage medium
acceptable for conversion to Purchaser’s or its designee’s servicing computer
system.

 
- 22 -

--------------------------------------------------------------------------------

 
 
(v)          Escrow Payments.  Within ten (10) Business Days following the
Servicing Transfer Date, Seller shall provide Purchaser with an accounting
statement, in electronic format acceptable to Purchaser, of Escrow Balances,
Escrow Payments, suspense balances and other payments, for taxes, governmental
assessments, insurance premiums, security deposits, water, sewer and municipal
charges sufficient to enable Purchaser to reconcile the amount of such payment
with the accounts of the related Loans.  Additionally, Seller shall wire
transfer to Purchaser the amount of any agency, trustee or prepaid Loan payments
and all other similar amounts held by Seller on the Servicing Transfer Date and,
if Seller receives such amounts after the Servicing Transfer Date, within ten
(10) Business Days of Seller’s receipt of such amounts.
 
(vi)          Servicing Advances.  From and after the Cut-off Date, with respect
to all Assets, Seller has and shall make Servicing Advances in accordance with
Accepted Servicing Practices; provided, however that Purchaser shall not be
obligated to reimburse Seller, and Seller shall not be obligated to make, any
Servicing Advance in excess of $1,000 (other than for property taxes, forced
place insurance and emergency items) without the prior written consent of
Purchaser, which shall be deemed to have been granted if Purchaser shall not
have replied to Seller’s request to make the Servicing Advance within ten (10)
Business Days of the request by Seller.  Notwithstanding the forgoing proviso,
Seller shall advance, and Purchaser shall be obligated to reimburse Seller for,
any Servicing Advances to the extent that they related to the payment of taxes,
assessments and any insurance premiums relating to the Mortgaged Property or REO
Property and any Servicing Advances required for the preservation and protection
of any Mortgaged Property or REO Property in the event of any emergency if and
to the extent it is not reasonably practical to obtain Purchaser’s consent prior
to making such advances.
 
(vii)          Documentation of Expenses.  On the Servicing Transfer Date,
Seller shall provide Purchaser, or its designee, with copies of all receipts,
invoices and bills pertaining to foreclosure expenses, attorney’s fees,
bankruptcy fees and other Servicing Advances along with a loan level report
providing detail on each expense paid by Seller.  In addition, Seller shall
forward on a weekly basis all receipts, invoices and bills pertaining to
foreclosure expenses, attorney’s fees, bankruptcy fees and other Servicing
Advances, received by Seller after the Servicing Transfer Date.  Purchaser shall
reimburse Seller for any Servicing Advances incurred during the Interim
Servicing Period in accordance with this Section 6.2(b)(vi) within ten (10)
Business Days of receipt of the documentation related to such Servicing
Advances; provided, that such documentation relates to work performed during the
Interim Servicing Period.

 
- 23 -

--------------------------------------------------------------------------------

 
 
(viii)       Payments Received Prior to the Servicing Transfer Date.  Prior to
the Servicing Transfer Date Seller shall cause all payments received by Seller
on each related Asset to be properly applied to the account of the particular
Obligor.  Any unapplied funds and suspense payments shall be wire transferred to
Purchaser on the Servicing Transfer Date and shall be applied by Purchaser as
deemed appropriate in Purchaser’s sole discretion.  In the event the Servicing
Transfer Date is more than thirty (30) days following the Closing Date, in
addition to such Servicing Transfer Date payment, Seller shall remit to
Purchaser on the fifth (5th) Business Day of each month all amounts received
with respect to the Assets which have not previously been remitted.
 
(ix)          Payments Received after the Servicing Transfer Date.  The amount
of any related Monthly Payments received by Seller after the Servicing Transfer
Date shall be forwarded to Purchaser by overnight mail on the date of
receipt.  Seller shall notify Purchaser of the particulars of the payment, which
notification requirement shall be satisfied if Seller forwards with its payment
sufficient information to permit appropriate processing of the payment by
Purchaser and shall provide necessary and appropriate legal application of such
payments which shall include, but not be limited to, endorsement of such payment
to Purchaser or equivalent substitute payment with the particulars of the
payment such as the account number, dollar amount, date received and any special
Obligor application instructions.
 
(x)          Insurance Premiums.  Seller shall pay all Servicing Advances in
respect of private mortgage insurance premiums and all hazard, flood, earthquake
and other insurance premiums for insurance covering any of the Assets for which
bills have been received by Seller prior to the Servicing Transfer Date, and
Seller shall be reimbursed for any such Servicing Advances for insurance
premiums in accordance with the procedures set forth in
Section 6.2(b)(vi).  Seller shall send to Purchaser’s designee any bills
received by Seller on or after the Servicing Transfer Date.
 
(xi)          Real Estate Taxes.  Seller acknowledges its liability for all real
estate taxes, water and sewer rents, ground rents, leasehold payments,
condominium charges, homeowner’s association charges, municipal charges,
assessments and other charges affecting the Mortgaged Properties (collectively,
the “Taxes”) through the Cut-off Date only, and any interest and penalties due
thereon, whether or not such Taxes are (i) due and payable as of the Cut-off
Date, (ii) delinquent as of the Cut-off Date or (iii) billed as of the Cut-off
Date.  Purchaser shall be liable for all Taxes on the related Mortgaged
Properties accruing after the Cut-off Date.  Taxes paid by Seller (other than
from an Escrow Balance) prior to the Cut-off Date with respect to periods that
extend beyond the Cut-off Date shall be prorated and adjusted as of the Cut-off
Date.  If any Loan has a positive Escrow Balance after the Closing Date, Seller
shall transfer such Escrow Balance to Purchaser.  Within ten (10) Business Days
of Purchaser’s delivery to Seller of a Tax Adjustment Request (defined herein),
Seller shall pay to Purchaser any adjustments of the Taxes requested therein.  A
“Tax Adjustment Request” is a written request by Purchaser to Seller with a
calculation of the Tax adjustment pursuant to the terms of this
Section 6.2(b)(xi) and a request for Seller to pay the Tax adjustment amount.
The failure of Seller to pay the Tax adjustment within the time period specified
herein shall be deemed to be a breach hereunder and shall entitle Purchaser to
exercise the remedies set forth in Article 3 hereof.

 
- 24 -

--------------------------------------------------------------------------------

 
 
(xii)     Delivery of Other Information.  No later than ten (10) Business Days
after the Servicing Transfer Date, Seller shall deliver to Purchaser or its
designee copies of all cut-off or accounting reports relating to the Assets as
of the Servicing Transfer Date, including a trial balance and reports of
collections, delinquencies, prepayments, curtailments, Escrow Payments, Escrow
Balances, partial payments, partial payment balances and other like information
on the Assets.  Seller shall deliver to Purchaser or its designee any
correspondence received by Seller relating to the Assets after the Servicing
Transfer Date, such as tax bills, insurance bills, borrower letters and the
like.  Such items shall be forwarded to Purchaser or its designee within five
(5) Business Days following the day on which the correspondence is received by
Seller.  The correspondence shall be forwarded to Purchaser or its designee via
overnight courier for the first sixty (60) days subsequent to the Servicing
Transfer Date and via regular mail thereafter.
 
(xiii)    Misapplied Payments.  Misapplied payments shall be processed as
follows:
 
(A)           All parties shall cooperate in correcting misapplication errors;
 
(B)           The party receiving notice of a misapplied payment occurring prior
to the Servicing Transfer Date and discovered after the Servicing Transfer Date
shall immediately notify the other party;
 
(C)           If a misapplied payment which occurred after the Cut-off Date but
prior to the Servicing Transfer Date cannot be identified and said misapplied
payment has resulted in a shortage in a custodial account or Escrow Balance,
Seller shall be liable for the amount of such shortage.  Seller shall reimburse
Purchaser for the amount of such shortage within ten (10) Business Days after
receipt of written demand therefor from Purchaser;
 
(D)           If a misapplied payment which occurred prior to the Servicing
Transfer Date has created an incorrect Purchase Price as the result of an
inaccurate outstanding principal balance, a check shall be issued to the party
disadvantaged by the incorrect payment application within ten (10) Business Days
after notice therefor by the other party; and
 
(E)           Any check issued hereunder shall be accompanied by a statement
indicating the Seller and/or Purchaser Asset identification number and an
explanation of the allocation of any such payments.
 
(xiv)    IRS Forms.  Seller shall file all IRS forms 1099, 1099A, 1098 or 1041
and K-1 which are required to be filed for the period from January 1 of the year
in which the Servicing Transfer Date occurs through the Servicing Transfer Date
in relation to the servicing and ownership of the Loans.  Seller shall provide
copies of such forms to Purchaser upon request.  Seller shall mail year-end
statements reporting interest income and interest expense statements to the
Obligors for the period from January 1 of the year in which the Servicing
Transfer Date occurs through the Servicing Transfer Date.

 
- 25 -

--------------------------------------------------------------------------------

 
 
(xv)     Loans in Litigation.  On or prior to the Servicing Transfer Date Seller
shall:
 
(A)           deliver written notification to Purchaser, pursuant to
Section 7.5, of the Loans in litigation on the Servicing Transfer Date including
the names, addresses, telephone numbers and e-mail addresses of all parties
involved in such litigation and Seller shall deliver to Purchaser all documents
related to such litigation.
 
(B)           notify the clerk of the court and all counsel of record involved
in such litigation that ownership of the Loan in question has been transferred
from Seller to Purchaser.
 
(C)           through its attorney, if requested by Purchaser and in cooperation
with Purchaser’s attorney, file appropriate pleadings with the court that will
(i) substitute Purchaser’s attorney for Seller’s attorney, and (ii) remove
Seller as a party to the litigation and substitute Purchaser as the real party
in interest.  If Seller fails to substitute Purchaser’s attorney for Seller’s
attorney or to remove Seller as a party in interest, then Seller shall pay
continued legal expenses in such litigation until such time as the substitution
is effected.  In no event shall Purchaser be liable for any contingency
arrangements of Seller with Seller’s attorneys.
 
(xvi)   Notice to Attorneys.  On or prior to the Servicing Transfer Date, Seller
shall mail to each of Seller’s bankruptcy attorney, Seller’s foreclosure
attorney, the Obligor’s attorney and the bankruptcy trustee a letter advising
such attorney that Seller has sold the Loan on the Closing Date to
Purchaser.  Seller shall provide Purchaser with copies of such letters no later
than the Servicing Transfer Date.
 
(xvii)  Loans in Bankruptcy.  In accordance with Bankruptcy Rule 3001(e), Seller
shall take all actions necessary to file, on or prior to the Servicing Transfer
Date, (i) proofs of claims in pending bankruptcy cases involving any Loans for
which Seller has not already filed a proof of claim, and (ii) evidence of the
terms of the purchase of the Loans with the appropriate bankruptcy court in
cases in which Seller has filed proofs of claims.  Seller shall prepare and
provide to Purchaser on the Servicing Transfer Date, an affidavit and assignment
of claim to Purchaser for all Loans that are in bankruptcy as of the Servicing
Transfer Date.  In addition to the above, Seller shall provide Purchaser or its
designee with the following information to the extent available:  attorney name,
address and phone number, foreclosure status, bankruptcy status and bankruptcy
case number, filing date and chapter.

 
- 26 -

--------------------------------------------------------------------------------

 

(xviii)     Utilities.  With respect to each REO Property, all amounts owed with
respect to all (1) utilities furnished to such REO Property and (2) municipal
water and sewer charges and other municipal assessments with respect to such REO
Property, in each case, attributable to the period prior to the Cut-off Date
shall be paid by Seller.  All amounts owed with respect to all (1) utilities
furnished to such REO Property and (2) municipal water and sewer charges and
other municipal assessments with respect to such REO Property, in each case,
attributable to the period on and after the Cut-off Date shall be paid by
Purchaser.
 
(xix)        Real Estate Taxes and Special Assessments.  With respect to each
REO Property, real estate taxes and condominium maintenance fees due and payable
in the year of the Cut-off Date shall be prorated between Seller and Purchaser
on a calendar year basis to the Cut-off Date.  Real estate taxes and condominium
maintenance fees payable in the years prior to the year of the Cut-off Date
shall be paid by Seller.  Real estate taxes and condominium maintenance fees
payable in the years subsequent to the year of the Cut-off Date shall be paid by
Purchaser. All installments of special assessments certified for payment with
the real estate taxes due and payable in the year of the Cut-off Date shall be
prorated between Seller and Purchaser on a calendar year basis to the Cut-off
Date. Seller shall pay all installments of special assessments certified for
payment with the real estate taxes due and payable in the years prior to the
year of the Cut-off Date.
 
(xx)         Operating Expenses; Repairs and Renovation.  Operating expenses in
connection with the REO Properties, including, without limitation, attorneys’
fees, disbursements and costs in connection with eviction and foreclosure and
all servicing and REO property management fees, all attributable to the period
prior to the Cut-off Date shall be paid by Seller.  Such operating expenses and
costs attributable to the period after the Cut-off Date shall be paid by
Purchaser. The costs of repairs, renovations and capital improvements to the REO
Property shall be allocated based on the start date of such repairs, renovations
and capital improvements.  Seller shall pay for any such repairs, renovations
and capital improvements which are commenced prior to the Cut-off Date and
Purchaser shall pay for any such repairs, renovations and capital improvements
which are commenced on or after the Cut-off Date; provided, however, that with
respect to any repairs, renovations or capital improvements that were initiated
on or after the Cut-off Date and prior to the Cut-off Date, Purchaser may
terminate such repairs, renovations or capital improvements on the related
Cut-off Date; provided, further, that Seller shall pay the cost of any such
repairs, renovations and capital improvements to the date on which such repairs,
renovations and capital improvements were terminated.
 
(xxi)        Hazard Insurance Claims.  With respect to any REO Property that
suffers material damage prior to the Cut-off Date, Seller will assign any hazard
insurance claims against the applicable insurer to Purchaser and Seller shall
deliver to Purchaser any such amounts which are erroneously delivered to Seller;
provided, however, that Seller shall have no obligation to assign any hazard
insurance claims the proceeds of which have already been used for the repair or
restoration of any material damage related to such hazard insurance claim with
respect to the related Mortgaged Property.

 
- 27 -

--------------------------------------------------------------------------------

 

(xxii)      Security Deposits.  Any security deposits under the leases or in
connection with utilities or otherwise, or deposits or down payments under
contracts of sale of the REO Property shall not be prorated but will be credited
and assigned to Purchaser on the Closing Date and Seller shall notify the lessee
or such utility company or otherwise of such transfer of its security deposit.
 
(xxiii)     Escrow Balances.  On the Closing Date, Seller shall cause all Escrow
Balances, if any, provided in connection with a proposed contract of sale for
any REO Properties to be transferred to Purchaser.
 
ARTICLE VII
 
MISCELLANEOUS PROVISIONS
 
Section 7.1.      Amendment
 
This Agreement may be amended from time to time by Seller and Purchaser solely
by written agreement signed by Seller and Purchaser.
 
Section 7.2.   Governing Law; Jurisdiction
 
(a)           This Agreement and the interpretation and enforcement thereof
shall be governed in accordance with the laws of the State of South Carolina
applicable to contracts made and performed within the State of South Carolina
but without regard to principles of conflicts of laws.
 
(b)           Each of the parties hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of and
agrees that venue shall be proper in any state or federal court located in the
State of South Carolina, and any appellate court thereof, in any action or
proceeding arising out of or relating to or connected with this Agreement, or
for recognition or enforcement of any judgment.  Each of the parties hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding shall be heard and determined in such courts.  Each of the
parties agrees that a final judgment in any such action or proceeding will be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
 
(c)           Each of the parties hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in the above-identified
courts.  Each of the parties hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
 
Section 7.3.   General Interpretive Principles
 
For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

 
- 28 -

--------------------------------------------------------------------------------

 
 
(i)          the terms defined in this Agreement have the meanings assigned to
them in this Agreement and include the plural as well as the singular, and the
use of any gender herein shall be deemed to include the other gender;
 
(ii)          accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles;
 
(iii)         references herein to “Articles,” “Sections,” “Subsections,”
“Paragraphs,” and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, Paragraphs, and other subdivisions
of this Agreement;
 
(iv)         a reference to a subsection without further reference to a Section
is a reference to such subsection as contained in the same Section in which the
reference appears, and this Rule shall also apply to Paragraphs and other
subdivisions;
 
(v)         the words “herein,” “hereof,” “hereunder,” and other words of
similar import refer to this Agreement as a whole and not to any particular
provision; and
 
(vi)        the term “include” or “including” shall mean without limitation by
reason of enumeration.
 
Section 7.4.   Reproduction of Documents
 
This Agreement and all documents relating hereto, including (i) consents,
waivers, and modifications which may hereafter be executed and (ii) financial
statements, certificates, and other information previously or hereafter
furnished, may be reproduced by any electronic, digital, photographic,
photostatic, microfilm, microcard, miniature photographic, or other similar
process.  The parties agree that any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding,
whether or not the original is in existence and whether or not such reproduction
was made by a party in the regular course of business, and that any enlargement,
facsimile, or further reproduction of such reproduction shall likewise be
admissible in evidence.
 
Section 7.5.     Notices
 
All demands, notices, consents, waivers and other communications hereunder shall
be in writing and shall be deemed to have been duly given upon receipt if
personally delivered, sent by facsimile, mailed by registered mail, postage
prepaid or delivered by a nationally recognized overnight courier, to
 
(i)        in the case of Seller:
 
First Federal Savings and Loan Association of Charleston
2440 Mall Drive
Charleston, SC 29406


Attention: Robert L. Davis, Corporate Counsel
Telephone: (843) 529-5548
Facsimile:  (843) 529-5884

 
- 29 -

--------------------------------------------------------------------------------

 


or such other address as may hereafter be furnished to Purchaser in writing by
Seller.
 
(ii)      in the case of Purchaser:
 
Low Country Ventures SC, LLC
8500 Normandale Lake Blvd., Suite 1500
Minneapolis, Minnesota 55437
Attn: Legal Department
Telephone: (952) 893-1554
Facsimile:  (952) 893-9613


or such other address as may hereafter be furnished to Seller in writing by
Purchaser.
 
Notwithstanding the foregoing, any demand, notice, consent, waiver or
communication may be given by any other means if the parties hereto agree to
such alternative means in writing.
 
Section 7.6.   Severability of Provisions
 
If any one or more of the covenants, agreements, provisions, or terms of this
Agreement shall be held invalid for any reason whatsoever, then such covenants,
agreements, provisions, or terms shall be deemed severable from the remaining
covenants, agreements, provisions, or terms of this Agreement and shall in no
way affect the validity or enforceability of the other covenants, agreements,
provisions, or terms of this Agreement or the rights of the parties
hereunder.  If the invalidity of any part, provision, representation or warranty
of this Agreement shall deprive any party of the economic benefit intended to be
conferred by this Agreement, the parties shall negotiate in good faith to
develop a structure the economic effect of which is as nearly as possible the
same as the economic effect of this Agreement without regard to such invalidity.
 
Section 7.7.      Exhibits
 
The exhibits to this Agreement are hereby incorporated and made a part hereof
and are an integral part of this Agreement.
 
Section 7.8.   Counterparts
 
This Agreement may be executed in one or more counterparts, and by the different
parties hereto on separate counterparts, each of which, when so executed, shall
be deemed to be an original; such counterparts, together, shall constitute one
and the same agreement.  Delivery of an executed counterpart of a signature page
of this Agreement in Portable Document Format (PDF) or by facsimile transmission
shall be effective as delivery of a manually executed original counterpart of
this Agreement.

 
- 30 -

--------------------------------------------------------------------------------

 
 
Section 7.9.   Successors and Assigns
 
This Agreement shall bind and inure to the benefit of and be enforceable by
Seller and Purchaser and the respective successors and assigns of Seller and
Purchaser.  Purchaser may, without the consent of Seller, assign this Agreement
to any affiliate of Purchaser, assign the rights to acquire any Asset to one or
more Designated Purchasers or pledge, encumber or otherwise collaterally assign
any of its rights hereunder to any of its lenders.  Upon any such assignment,
the entity to whom such assignment is made shall succeed to all rights and
obligations of Purchaser under this Agreement to the extent of the related Asset
or Assets and this Agreement shall be deemed to be a separate and distinct
agreement between Seller and such affiliate of Purchaser, and a separate and
distinct agreement between Seller and each other affiliate of Purchaser to the
extent of the other related Asset or Loans.  In the event that Purchaser assigns
the rights to acquire any Asset to one or more Designated Purchasers, (i)
Purchaser shall operate as an agent for such Designated Purchaser and any rights
exercisable with respect to an Asset by either Purchaser or such Designated
Purchaser shall be exercised by Purchaser for all purposes hereof and (ii) each
Designated Purchaser shall be considered an intended third party beneficiary of
Purchaser’s rights hereunder with respect to each Asset acquired by such
Designated Purchaser. This Agreement shall not be assigned, pledged or
hypothecated by Seller to a third party without the consent of Purchaser.
 
Section 7.10.   Effect of Headings
 
The headings in this Agreement are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.
 
Section 7.11.  Other Agreements Superseded; Entire Agreement
 
This Agreement supersedes all prior agreements and understandings relating to
the subject matter hereof.  This Agreement, together with any Assignment and
Conveyance delivered or entered into pursuant hereto, constitute the entire
agreement of the parties with respect to the subject matter hereof.
 
Section 7.12.  Intention of the Parties
 
It is the intention of the parties that Purchaser is purchasing, and Seller is
selling assets and not a debt instrument of such Seller or other
security.  Accordingly, the parties hereto each intend to treat the transaction
hereunder for federal income tax purposes as a sale by Seller, and a purchase by
Purchaser, of assets.  It is not the intention of the parties that such
conveyance be deemed a pledge of assets by Seller or Purchaser or any assignee
of Purchaser to secure a debt or other obligation of Seller.
 
Section 7.13.   Costs
 
Each party will pay all costs, fees, and expenses incurred, except as otherwise
specifically provided herein (including the fees of its attorneys), in
connection with the negotiations for, documenting of and closing of the
transactions contemplated by this Agreement.  Seller is solely responsible for
any payments (whether commission, reimbursement or otherwise) to Sandler O’Neill
Mortgage Finance L.P. or any other broker, investment banker, agent or other
person engaged by or on behalf of Seller that may be entitled to any commission
or compensation in connection with the sale of the Assets.

 
- 31 -

--------------------------------------------------------------------------------

 
 
Seller shall be responsible for the cost of preparing each Assignment of
Mortgage in proper form for recordation and for the costs of recordation and
filing of each such Assignment of Mortgage by Purchaser.
 
Section 7.14.  Waiver of Jury Trial
 
EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY, WAIVES (TO THE
EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF
ANY DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT AND AGREES THAT ANY SUCH
DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.
 
Section 7.15.   Waivers
 
No term or provision of this Agreement may be waived or modified unless such
waiver or modification is in writing and signed by the party against whom such
waiver or modification is sought to be enforced.
 
Section 7.16.  Survival of the Agreement
 
This Agreement includes provisions which the parties hereto intend will remain
in effect after the closing of the transaction contemplated by this
Agreement.  Accordingly, except as otherwise provided herein, this Agreement
shall survive and remain in effect after the Closing Date.
 
Section 7.17.   Further Assurances
 
Each party to this Agreement agrees to execute and deliver such instruments and
take such actions as the other party may, from time to time, reasonably request
to effect the purpose and carry out the terms of this Agreement.
 
[Signature page follows]

 
- 32 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller and Purchaser have caused their names to be signed to
this Asset Purchase and Interim Servicing Agreement by their duly authorized
respective officers as of the day and year first above written.



 
FIRST FEDERAL SAVINGS AND LOAN ASSOCIATION OF CHARLESTON, Seller
           
By:
/s/ Robert L. Davis
   
Name: 
Robert L. Davis
   
Title:
Exec. V. P./Corporate Counsel
           
LOW COUNTRY VENTURES SC, LLC,
   
Purchaser
    By: Värde Partners, Inc.     Its: Manager            
By:
/s/ Christopher N. Giles
   
Name:
Christopher N. Giles
   
Title:
Vice President
 



Signature Page - Asset Purchase and Interim Servicing Agreement

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1
 
INFORMATION FIELDS TO BE INCLUDED
ON THE ASSET SCHEDULE
 
(1)
Seller’s Asset identifying number;

 
(2)
the identity of all borrower(s) (first and last name if the Obligor is an
individual) for such Asset;

 
(3)
the Cut-off Date Principal Balance;

 
(4)
relationship name and identifier; and

 
(5)
indication of Asset type (i.e. acquisition, development and construction loan;
commercial real estate loan, residential loan; REO asset, etc.). (Assets should
be listed on the schedule in groups by Asset type).


 
A-1-1

--------------------------------------------------------------------------------

 

EXHIBIT A-2
 
INFORMATION FIELDS TO BE INCLUDED
ON THE CURRENT LOAN SCHEDULE
 
(1)
Seller’s Asset identifying number;

 
(2)
the identity of all borrower(s) (first and last name if the Obligor is an
individual) for such Asset;

 
(3)
the Interest Rate in effect as of the Cut-off Date;

 
(4)
the Cut-off Date Principal Balance; and

 
(5)
indication of Asset type (i.e. acquisition, development and construction loan;
commercial real estate loan, residential loan; REO asset, etc.). (Assets should
be listed on the schedule in groups by Asset type).


 
A-2-1

--------------------------------------------------------------------------------

 

SCHEDULE I
 
ASSET SCHEDULE

 
I

--------------------------------------------------------------------------------

 

SCHEDULE II
 
CURRENT LOAN SCHEDULE

 
II

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
ASSIGNMENT AND CONVEYANCE
 
This Assignment and Conveyance (the “Assignment and Conveyance”), dated October
___, 2011, is made by First Federal Savings and Loan Association of Charleston
(“Seller”) pursuant to the terms and conditions of the Asset Purchase and
Interim Servicing Agreement, dated as of October __, 2011 (the “Agreement”),
between Seller and Low Country Ventures SC, LLC (the “Purchaser”), the
provisions of which are incorporated here, as such terms may be modified or
supplemented herein.  All capitalized terms shall have the meanings ascribed to
them in the Agreement, unless otherwise defined herein.
 
For good and valuable consideration, as set forth in the Agreement, Seller
hereby sells, transfers and assigns to [_________________] as Designated
Purchaser all of Seller’s right, title and interest in and to the Assets
described on the schedule attached as Schedule I, together with the related Loan
Files and Servicing Rights, in accordance with the terms of the Agreement, as
such terms may be supplemented or modified by this Assignment and Conveyance.
 
TO WITNESS THIS, Seller has caused its name to be signed by a duly authorized
officer as of the date first written above.
 

 
FIRST FEDERAL SAVINGS AND LOAN
ASSOCIATION OF CHARLESTON, Seller
       
By:
  
 
Name:
  
 
Title:
  

 
 
B-1

--------------------------------------------------------------------------------

 


SCHEDULE I TO ASSIGNMENT AND CONVEYANCE
 
All Assets referred to on the attached Schedule I along with, with respect to
any REO Property, all of Seller’s right, title and interest in the fixtures used
in connection therewith, including, if any, all carpeting, floor coverings,
drapery rods, venetian blinds, window shades, window coverings, screens, screen
doors, storm windows and doors, awnings, shutters, furnaces, heaters, heating
equipment, stoves, ranges, refrigerators, dishwashers, microwave ovens, washers,
dryers, other appliances, oil and gas burners and fixtures appurtenant thereto,
hot water heaters, plumbing and bathroom fixtures, electric and other lighting
fixtures, mantels, fences, gates, trees, shrubs, plants, air conditioning
equipment, ventilators, furniture, equipment and supplies relating to such REO
Property, together with any other intangible property owned or controlled by
Seller in connection therewith, including, without limitation, all engineering
and design plans and specifications, marketing reports, licenses, franchises,
permits, zoning rights, density rights, impact fee credits, entitlements,
approvals, development orders, bonds posted in connection with the completion of
improvements and/or infrastructure and other similar rights.
 
 
B-2

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
CONTENTS OF LOAN FILE
 
With respect to each Loan, the Loan File shall include each of the following
items and all amendments thereto:
 
 
1.
The original Note, bearing all intervening endorsements, endorsed, “Pay to the
order of __________, without recourse” and signed in the name of Seller by an
authorized officer, including any riders thereto, or in lieu thereof a lost note
affidavit with indemnification with a copy of the lost Note attached thereto, in
a form acceptable to Purchaser.  In the event that the Loan was acquired by
Seller in a merger, the signature must be in the following form: “First Federal
Savings and Loan Association of Charleston, successor by merger to [name of
predecessor]”.

 
 
2.
The original of any guarantee(s) executed in connection with the Loan, if any.

 
 
3.
Except as provided herein, with respect to any Loan that is secured by real
property, either: (i) the original recorded Mortgage, including all riders
thereto, with recording information thereon, together with a certified true copy
of the original power-of-attorney showing the recording information thereon if
the Mortgage was executed by an attorney-in-fact; (ii) a certified true copy of
the Mortgage, including all riders thereto, and of the power-of-attorney (if
applicable) the originals of which have been transmitted for recording, until
such time as the originals are returned by the public recording office, or (iii)
a copy of the Mortgage, including all riders thereto, certified by the public
recording office in those instances where the public recording office retains
the original or the original is lost, together with a duplicate original
mortgagee’s certificate of title.

 
 
4.
True and correct copies of any and all assignments of such Mortgage prior to the
date hereof, each with evidence of recording thereon showing Seller as mortgagee
or the complete recorded chain of assignment of such Mortgage from origination
to Seller; provided, however, that certain recording information will not be
available if, as of the Closing Date, Seller has not received the related
recorded Mortgage from the recorder’s office.

 
 
5.
The original of any letter of credit received as collateral in connection with
the Loan, if any.

 
 
6.
The original of any security agreement currently in effect (other than a
Mortgage) executed in connection with the operative Note and all amendments,
modification, supplements and extensions thereof, with all intervening
assignments, if any.

 
 
C-1

--------------------------------------------------------------------------------

 
 
 
7.
The original of any credit agreement or loan agreement currently in effect
executed in connection with the operative Note, with all intervening
assignments.

 
 
8.
Any collateral agreement, stock power or control agreement, duly executed.

 
 
9.
To the extent such documents exist, property and casualty insurance policies and
declarations, builder’s risk insurance policies, liability insurance policies or
additional insured endorsements, earthquake insurance policies, flood insurance
policies, pollution legal liability or other environmental insurance policies,
and loan or mortgagee title insurance policies.

 
 
10.
With respect to any Loan that is secured by real property, the original or a
copy of (i) an attorney’s opinion of title and abstract of title the form and
substance of which is acceptable to mortgage lending institutions making
mortgage loans in the area where the Mortgaged Property is located or (ii) an
ALTA lender’s title insurance policy or other generally acceptable form of
policy of insurance insuring Seller, its successors and assigns, as to the first
priority lien of the Mortgage (or lower priority if the Mortgage is identified
as such on the Data Tape) in the original principal amount of the Loan.

 
 
11.
An original or copy of any assignment of leases, rents and profits, if any, in
form suitable for recording or filing in the applicable jurisdictions, and all
intervening assignments thereof, in forms suitable for recording or filing in
the applicable jurisdictions, from the Seller to the Purchaser, with evidence of
the delivery thereof for recording, if any.

 
 
12.
Copies of the UCC financing statements, if any, covering any right, interest,
document, instrument or property given as security for or in guaranty of the
Loan.

 
 
13.
A copy of each survey, if any, with respect to the Mortgaged Property referred
to in the applicable title insurance policy.

 
 
14.
A copy of each original engineer’s report, if any, with respect to the
improvements on the applicable Mortgaged Property.

 
 
15.
A copy of each original environmental report, if any, with respect to the
applicable Mortgaged Property.

 
 
16.
A copy of the most recent appraisal with respect to the applicable Mortgaged
Property.

 
 
17.
A complete loan payment history for the operative Note evidencing such Loan.

 
 
C-2

--------------------------------------------------------------------------------

 
 
 
18.
A copy of any forbearance or standstill agreements.

 
 
19.
With respect to any Loan that is secured by one- to four-family residential real
estate, (i) the final and executed settlement statement, and (ii) all final and
executed (to the extent execution is required) notices, disclosure statements
and similar items required in connection with the origination of a residential
mortgage loan pursuant to federal, state and/or local law, rule and/or
regulation.

 
 
20.
The credit documentation relating to the origination of such Loan.

 
With respect to each REO Property, the Loan File shall include each of the
following items:
 
 
21.
Copy of the trustee’s deed, sheriff’s deed or referee’s deed (or equivalent
document), with evidence of recording thereon, evidencing the ownership of the
related REO Property by Seller (Seller may deliver a copy of the trustee’s deed
without recording information thereon if the original is being recorded and
Seller delivers a copy with recording information thereon promptly after
receipt), including originals of certificates of foreclosure, and such
additional documents as are customary in the jurisdiction in which the REO
Property is located evidencing ownership of such REO Property by Seller.

 
 
22.
Information on the current assigned agent so Purchaser can gain access to the
REO Property and/or keys to the REO Property, if any.

 
 
23.
Contact details related to the attorney working on any eviction proceedings
related to the REO Property, if applicable.

 
 
24.
Any documents related to an ongoing eviction proceeding with respect to the REO
Property.

 
 
25.
Any property management agreements and listing agreements in force as of the
Closing Date with respect to the REO Property, if any.

 
 
C-3

--------------------------------------------------------------------------------

 
 
EXHIBIT D-1
 
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO
 
RESIDENTIAL MORTGAGE LOANS
 
With respect to the Assets that are Loans secured by one- to four-family
residential real estate, except for the exceptions set forth on the Exception
Schedule, attached hereto as Exhibit E, or as otherwise disclosed on the Asset
Schedule (provided that (i) all exceptions set forth on the attached Exception
Schedule and disclosures on the Asset Schedule must specifically identify the
representations to which such exception or disclosure relates by Section number
and shall only relate to such Section and (ii) such Exception Schedule and Asset
Schedule shall have been delivered to Purchaser at least three (3) Business Days
prior to the initial Closing Date), Seller represents and warrants as follows:
 
(a)           Assets as Described.  The information with respect to each Asset
identified on the Asset Schedule and Data Tape is true and correct in all
material respects.  The Loan Files and servicing files are, and will be when
delivered, true and correct in all material respects and contain all agreements
and documents necessary to reflect each Loan.  There is no obligation to advance
additional funds to the Obligor.
 
(b)           No Outstanding Charges.  With respect to each Asset, all taxes,
governmental assessments, insurance premiums, condominium charges, homeowner
association charges, water, sewer and municipal charges and any other charges
which previously became due and owing have been paid, or, with respect to Loans,
an escrow of funds has been established in an amount sufficient to pay for every
such item which remains unpaid and which has been assessed but is not yet due
and payable.  None of the Assets have any reserves as of the Closing Date.
 
(c)           Original Terms Unmodified.  The terms of the Note and Mortgage
have not been impaired, waived, altered or modified in any material respect,
except by a written instrument which has been recorded, if necessary to protect
the interests of Purchaser and which has been delivered to Purchaser or the
Custodian (and a copy of which is in the Loan File). No Obligor has been
released, in whole or in part, except in connection with an assumption agreement
that is part of the Loan File delivered to Purchaser or the Custodian and the
terms of which are reflected in the related Asset Schedule and Data Tape.
 
(d)           No Defenses.  The Loan is not subject to any right of rescission,
set-off, counterclaim or defense, including without limitation the defense of
usury, nor will the operation of any of the terms of the Note or the Mortgage,
or the exercise of any right thereunder, render either the Note or the Mortgage
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, or defense, including without limitation the defense of usury, and
except as otherwise disclosed in the Loan File no such right of rescission,
set-off, counterclaim or defense has been asserted with respect thereto.
 
 
D-1-1

--------------------------------------------------------------------------------

 
 
(e)           Hazard and Flood Insurance.  All buildings or other improvements
upon the Mortgaged Property or REO Property are insured by an insurer generally
acceptable to Fannie Mae and Freddie Mac against loss by fire, hazards of
extended coverage and such other hazards as are customary in the area where the
Mortgaged Property or REO Property is located in an amount which is at least
equal to the lesser of (i) the replacement value of the improvements and (ii)
the greater of (A) the outstanding principal balance of the Loan and (B) an
amount such that the proceeds thereof shall be sufficient to prevent the Obligor
or the loss payee from becoming a co-insurer.  If the Mortgaged Property or REO
Property is in an area identified in the Federal Register by the Federal
Emergency Management Agency as having special flood hazards (and such flood
insurance has been made available) a flood insurance policy meeting the
requirements of the current guidelines of the Federal Flood Insurance
Administration is in effect with a generally acceptable insurance carrier in an
amount representing coverage not less than the lesser of (i) the minimum amount
required, under the terms of coverage, to compensate for any damage or loss on a
replacement cost basis (or the unpaid balance of the Loan if replacement cost
coverage is not available for the type of building insured) and (ii) the maximum
amount of insurance which is available under the National Flood Insurance Act of
1968 or the Flood Disaster Protection Act of 1973, as amended.  All individual
insurance policies contain a standard mortgagee clause naming the Seller and its
successors and assigns as mortgagee, and all premiums thereon have been paid.
 
(f)           Title Insurance.  Each Mortgage is covered by either (i) an ALTA
lender’s title insurance policy or other generally acceptable form of policy of
insurance acceptable to Fannie Mae or Freddie Mac, issued by a title insurer
acceptable to Fannie Mae or Freddie Mac and qualified to do business in the
jurisdiction where the Mortgaged Property is located, insuring the Seller, its
successors and assigns, as to the first priority lien of the Mortgage (or lower
priority if the Mortgage is identified as such on the Data Tape) in the original
principal amount of the Loan, subject only to Permitted Exceptions, or (ii) an
attorney’s opinion of title and abstract of title the form and substance of
which is acceptable to mortgage lending institutions making mortgage loans in
the area where the Mortgaged Property is located.
 
(g)           Compliance with Consumer Regulations. Any and all requirements of
any federal, state or local law including, without limitation, usury, truth in
lending, real estate settlement procedures, consumer credit protection, equal
credit opportunity, fair housing, disclosure laws or predatory and abusive
lending laws applicable to the origination of the Loans have been complied with
in all material respects.
 
(h)           No Satisfaction of Mortgage.  The Mortgage has not been satisfied,
canceled, subordinated or rescinded, in whole or in part, and the Mortgaged
Property has not been released from the lien of the Mortgage, in whole or in
part, nor has any instrument been executed that would affect any such release,
cancellation, subordination or rescission. Seller has not waived the performance
by the Obligor of any action, if the Obligor’s failure to perform such action
would cause the Loan to be in default, nor has Seller waived any default
resulting from any action or inaction by the Obligor.
 
 
D-1-2

--------------------------------------------------------------------------------

 
 
(i)            Valid First Lien.  The Mortgage, unless identified on the Data
Tape as a lower priority lien, is a valid, subsisting, enforceable and perfected
first lien on the Mortgaged Property, including all buildings and improvements
on the Mortgaged Property, and all additions, alterations and replacements made
at any time with respect to the foregoing.  The lien of the Mortgage is subject
only to Permitted Exceptions. Any security agreement, chattel mortgage or
equivalent document related to and delivered in connection with the Loan
establishes and creates a valid, subsisting and enforceable first lien and first
priority security interest on the property described therein and Seller has full
right to sell and assign the same to Purchaser.
 
(j)            Validity of Mortgage Documents; Customary Provisions.  The Note
and the Mortgage are genuine, and each is the legal, valid and binding
obligation of the maker thereof enforceable in accordance with its terms, except
as such enforcement may be limited by anti-deficiency, bankruptcy, insolvency,
reorganization, receivership, moratorium, redemption, liquidation or other laws
relating to or affecting the rights of creditors generally and by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).  The Mortgage, together with applicable state
law, contains customary and enforceable provisions such as to render the rights
and remedies of the holder thereof adequate for the realization against the
Mortgaged Property of the benefits of the security provided thereby, including,
(i) in the case of a Mortgage designated as a deed of trust, by trustee’s sale,
and (ii) otherwise by judicial foreclosure.
 
(k)           No Fraud.  No error, negligence, misrepresentation, fraud or
similar occurrence was committed by any person, including without limitation,
the Obligor, any appraiser, any builder or any other party involved (i) in the
origination of the Loan, (ii) in the application of any insurance in relation to
such Loan, or (iii) in the eviction and/or acquisition of the REO Property.
 
(l)            Ownership.  Seller is the sole owner of record and holder of the
Asset. The Asset is not assigned or pledged, and Seller has good and marketable
title thereto, and has full right to transfer and sell the Asset to Purchaser
free and clear of any encumbrance, equity, participation interest, lien, pledge,
charge, claim or security interest, other than Permitted Exceptions.
 
(m)          No Bankruptcy; Litigation.  (i) the Mortgaged Property is not
subject to any bankruptcy proceeding or foreclosure proceeding and, to the
Knowledge of Seller, the Obligor has not filed for protection under applicable
bankruptcy laws, (ii) there is no pending litigation involving any Obligor to
which Seller or any of Seller’s affiliates is a party with respect to any Asset,
and (iii) there are no pending foreclosure proceedings with respect to any
Mortgaged Property or any other collateral securing any Loan.
 
(n)           Deeds of Trust.  In the event the Mortgage constitutes a deed of
trust, a trustee, duly qualified under applicable law to serve as such, has been
properly designated and currently so serves and is named in the Mortgage, and no
fees or expenses are or will become payable by Purchaser to the trustee under
the deed of trust, except in connection with a trustee’s sale after default by
the Obligor.
 
 
D-1-3

--------------------------------------------------------------------------------

 
 
(o)           No Condemnation Proceedings.  To the Knowledge of Seller, there is
no proceeding pending or threatened for the total or partial condemnation of the
Mortgaged Property or REO Property.
 
(p)           Mortgaged Property Undamaged.  To the Knowledge of Seller, the
Mortgaged Property or REO Property is undamaged by waste, fire, earthquake or
earth movement, windstorm, flood, tornado or other casualty so as to affect
adversely (i) with respect to Loans, the value of the Mortgaged Property as
security for the Loan or (ii) the use for which the premises were intended.
 
(q)           Collection Practices; Escrow Deposits.  The servicing and
collection practices, including with respect to each foreclosure action that has
been initiated or suspended, used with respect to the Loan have been in
accordance with Accepted Servicing Practices and the terms of the Note.  Any
foreclosure actions that have been suspended (or foreclosure actions which have
not been initiated) shall not adversely prejudice Purchaser, as mortgagee, upon
the resumption or initiation, as applicable, of such foreclosure action.  With
respect to Escrow Balances and Escrow Payments, all such payments are in the
possession of Seller and there exist no deficiencies in connection therewith for
which customary arrangements for repayment thereof have not been made.  All
Escrow Payments have been collected in full compliance with state and federal
law. An escrow of funds is not prohibited by applicable law and has been
established in an amount sufficient to pay for every item which remains unpaid
and which has been assessed but is not yet due and payable.
 
(r)           Due on Sale.  The Mortgage contains an enforceable provision for
the acceleration of the payments of the unpaid principal balance of the Loan in
the event that the Mortgaged Property is sold or transferred without the prior
written consent of the mortgagee thereunder.
 
(s)           Servicemembers Civil Relief Act.  The Obligor has not notified
Seller, and Seller has no Knowledge of any relief requested or allowed to the
Obligor, under the Servicemembers Civil Relief Act.
 
(t)           Environmental Matters.  To the Knowledge of Seller, there are no
material adverse environmental conditions affecting the Mortgaged Property or
REO Property and there exists no violation of any local, state or federal
environmental law, rule or regulation. To the Knowledge of Seller, there is no
pending action or proceeding directly involving any Mortgaged Property or REO
Property in which compliance with any environmental law, rule or regulation is
an issue.  No action or omission by or on behalf of Seller has caused a
violation of any environmental law, rule or regulation with respect to any
Mortgaged Property or REO Property.
 
 
D-1-4

--------------------------------------------------------------------------------

 
 
(u)           Predatory Lending Regulations.  No Loan is (a) subject to, covered
by or in violation of the provisions of the Homeownership and Equity Protection
Act of 1994, as amended, (b) a “high cost”, “covered”, “abusive”, “predatory”,
or “high risk” mortgage loan (or a similarly designated loan using different
terminology) under any federal, state or local law, or any other statute or
regulation providing assignee liability to holders of such mortgage loans.
 
(v)           Patriot Act.  Seller has complied with all applicable anti-money
laundering laws and regulations in connection with the origination of the Loan,
including without limitation the USA Patriot Act of 2001.
 
(w)          Actions by Originator.  No material error, negligence,
misrepresentation, fraud or similar occurrence was committed by any originator
or mortgage broker or any other party involved in the origination of the Loan.
 
(x)           No MERS Loans.  None of the Assets are listed on the Mortgage
Electronic Registration Systems (MERS).
 
(y)           Current Loans.  No Loan listed on Schedule II (i) is more than 30
days delinquent as of the Closing Date, (ii) has a Maturity Date that is on or
prior to the Closing Date, or (iii) has been brought current with the
liquidation of collateral as of the Closing Date.
 
 
D-1-5

--------------------------------------------------------------------------------

 
 
EXHIBIT D-2
 
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO
 
ASSETS OTHER THAN RESIDENTIAL MORTGAGE LOANS
 
With respect to the Assets that are not Loans secured by one- to four-family
residential real estate, except for the exceptions set forth on the Exception
Schedule, attached hereto as Exhibit E, or as otherwise disclosed on the Asset
Schedule (provided that (i) all exceptions set forth on the Exception Schedule
and disclosures on the Asset Schedule must specifically identify the
representations to which such exception or disclosure relates by Section number
and shall only relate to such Section and (ii) such Exception Schedule and Asset
Schedule shall have been delivered to Purchaser at least three (3) Business Days
prior to the initial Closing Date), Seller represents and warrants as follows:
 
(a)           Assets as Described.  The information with respect to each Asset
identified on the Asset Schedule and Data Tape is true and correct in all
material respects. The Loan Files and servicing files are true and correct in
all material respects and contain all agreements and documents necessary to
reflect each Loan. There is no obligation to advance additional funds to any
Obligor.
 
(b)           No Outstanding Charges.  With respect to each Asset, all taxes,
governmental assessments, insurance premiums, water, sewer and municipal charges
and any other charges which previously became due and owing have been paid, or,
with respect to Loans, an escrow of funds has been established in an amount
sufficient to pay for every such item which remains unpaid and which has been
assessed but is not yet due and payable.  None of the Assets have any reserves
as of the Closing Date.
 
(c)           Original Terms Unmodified.  The terms of the Note and Mortgage
have not been impaired, waived, altered or modified in any material respect,
except by a written instrument which has been recorded, if necessary to protect
the interests of Purchaser and the terms of which are reflected in the related
Asset Schedule and Data Tape (and a copy of which is in the Loan File).  No
Obligor has been released, in whole or in part, except as documented in the Loan
File delivered to Purchaser or the Custodian and the terms of which are
reflected in the related Asset Schedule and Data Tape.
 
(d)           No Defenses.  The Loan is not subject to any right of rescission,
set-off, counterclaim or defense, including without limitation the defense of
usury, nor will the operation of any of the terms of the Note or the Mortgage,
or the exercise of any right thereunder, render either the Note or the Mortgage
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, or defense, including without limitation the defense of usury, and
except as otherwise disclosed in the Loan File no such right of rescission,
set-off, counterclaim or defense has been asserted with respect thereto.
 
 
D-2-1

--------------------------------------------------------------------------------

 

(e)           Hazard and Flood Insurance.  All buildings or other improvements
upon the Mortgaged Property or REO Property are insured by an insurer generally
acceptable to similarly situated commercial lenders against loss by fire,
hazards of extended coverage and such other hazards as are customary in the area
where the Mortgaged Property or REO Property is located in an amount which is at
least equal to the lesser of (i) the replacement value of the improvements and
(ii) the greater of (A) the outstanding principal balance of the Loan and (B) an
amount such that the proceeds thereof shall be sufficient to prevent the Obligor
or the loss payee from becoming a co-insurer.  If the Mortgaged Property or REO
Property is in an area identified in the Federal Register by the Federal
Emergency Management Agency as having special flood hazards (and such flood
insurance has been made available) a flood insurance policy meeting the
requirements of the current guidelines of the Federal Flood Insurance
Administration is in effect with a generally acceptable insurance carrier in an
amount representing coverage not less than the lesser of (i) the minimum amount
required, under the terms of coverage, to compensate for any damage or loss on a
replacement cost basis (or the unpaid balance of the Loan if replacement cost
coverage is not available for the type of building insured) and (ii) the maximum
amount of insurance which is available under the National Flood Insurance Act of
1968 or the Flood Disaster Protection Act of 1973, as amended.  All individual
insurance policies contain a standard mortgagee clause naming the Seller and its
successors and assigns as mortgagee, and all premiums thereon have been paid.
 
(f)           Title Insurance.  Each Mortgage is covered by either (i) an ALTA
lender’s title insurance policy or other generally acceptable form of policy of
insurance acceptable to Fannie Mae or Freddie Mac, issued by a title insurer
acceptable to Fannie Mae or Freddie Mac and qualified to do business in the
jurisdiction where the Mortgaged Property is located, insuring the Seller, its
successors and assigns, as to the first priority lien of the Mortgage (or lower
priority if the Mortgage is identified as such on the Data Tape) in the original
principal amount of the Loan, subject only to Permitted Exceptions, or (ii) an
attorney’s opinion of title and abstract of title the form and substance of
which is acceptable to mortgage lending institutions making mortgage loans in
the area where the Mortgaged Property is located.
 
(g)           Compliance with Consumer Regulations. Any and all requirements of
any federal, state or local law including, without limitation, usury, truth in
lending, real estate settlement procedures, consumer credit protection, equal
credit opportunity, fair housing, disclosure laws or predatory and abusive
lending laws applicable to the origination of the Loans have been complied with
in all material respects.
 
(h)           No Satisfaction of Mortgage.  The Mortgage has not been satisfied,
canceled, subordinated or rescinded, in whole or in part, and the Mortgaged
Property has not been released from the lien of the Mortgage, in whole or in
part, nor has any instrument been executed that would affect any such release,
cancellation, subordination or rescission. Seller has not waived the performance
by the Obligor of any action, if the Obligor’s failure to perform such action
would cause the Loan to be in default, nor has Seller waived any default
resulting from any action or inaction by the Obligor.
 
 
D-2-2

--------------------------------------------------------------------------------

 

(i)           Valid First Lien.  The Mortgage, unless identified on the Data
Tape as a lower priority lien, is a valid, subsisting, enforceable and perfected
first lien on the Mortgaged Property, including all buildings and improvements
on the Mortgaged Property, and all additions, alterations and replacements made
at any time with respect to the foregoing.  The lien of the Mortgage is subject
only to Permitted Exceptions.  Any security agreement, chattel mortgage or
equivalent document related to and delivered in connection with the Loan
establishes and creates a valid, subsisting and enforceable first lien and first
priority security interest on the property described therein and Seller has full
right to sell and assign the same to Purchaser.
 
(j)           Validity of Mortgage Documents; Customary Provisions.  The Note
and the Mortgage are genuine, and each is the legal, valid and binding
obligation of the maker thereof enforceable in accordance with its terms, except
as such enforcement may be limited by anti-deficiency, bankruptcy, insolvency,
reorganization, receivership, moratorium, redemption, liquidation or other laws
relating to or affecting the rights of creditors generally and by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).  The Mortgage, together with applicable state
law, contains customary and enforceable provisions such as to render the rights
and remedies of the holder thereof adequate for the realization against the
Mortgaged Property of the benefits of the security provided thereby, including,
(i) in the case of a Mortgage designated as a deed of trust, by trustee’s sale,
and (ii) otherwise by judicial foreclosure.
 
(k)           Cross-Collateralization.  The Loan is not cross-collateralized or
cross-defaulted with any loan other than another Loan.
 
(l)            No Fraud.  No error, negligence, misrepresentation, fraud or
similar occurrence was committed by any person, including without limitation,
the Obligor, any appraiser, any builder or any other party involved (i) in the
origination of the Loan, (ii) in the application of any insurance in relation to
such Loan, or (iii) in the eviction and/or acquisition of the REO Property.
 
(m)          Ownership.  Seller is the sole owner of record and holder of the
Asset. The Asset is not assigned or pledged, and Seller has good and marketable
title thereto, and has full right to transfer and sell the Asset to Purchaser
free and clear of any encumbrance, equity, participation interest, lien, pledge,
charge, claim or security interest, other than Permitted Exceptions.
 
(n)           No Bankruptcy; Litigation.  (i) the Mortgaged Property is not
subject to any bankruptcy proceeding or foreclosure proceeding and, to the
Knowledge of Seller, the Obligor has not filed for protection under applicable
bankruptcy laws, (ii) there is no pending litigation involving any Obligor to
which Seller or any of Seller’s affiliates is a party with respect to any Asset,
and (iii) there are no pending foreclosure proceedings with respect to any
Mortgaged Property or any other collateral securing any Loan.
 
(o)           Deeds of Trust.  In the event the Mortgage constitutes a deed of
trust, a trustee, duly qualified under applicable law to serve as such, has been
properly designated and currently so serves and is named in the Mortgage, and no
fees or expenses are or will become payable by Purchaser to the trustee under
the deed of trust, except in connection with a trustee’s sale after default by
the Obligor.
 
 
D-2-3

--------------------------------------------------------------------------------

 
 
(p)           No Condemnation Proceedings.  To the Knowledge of Seller, there is
no proceeding pending or threatened for the total or partial condemnation of the
Mortgaged Property or REO Property.
 
(q)           Mortgaged Property Undamaged.  To the Knowledge of Seller, the
Mortgaged Property or REO Property is undamaged by waste, fire, earthquake or
earth movement, windstorm, flood, tornado or other casualty so as to affect
adversely (i) with respect to Loans, the value of the Mortgaged Property as
security for the Loan or (ii) the use for which the premises were intended.
 
(r)            Collection Practices; Escrow Deposits.  The servicing and
collection practices, including with respect to each foreclosure action that has
been initiated or suspended, used with respect to the Loan have been in
accordance with Accepted Servicing Practices and the terms of the Note.  Any
foreclosure actions that have been suspended (or foreclosure actions which have
not been initiated) shall not adversely prejudice Purchaser, as mortgagee, upon
the resumption or initiation, as applicable, of such foreclosure action.  With
respect to Escrow Balances and Escrow Payments, all such payments are in the
possession of Seller and there exist no deficiencies in connection therewith for
which customary arrangements for repayment thereof have not been made.  All
Escrow Payments have been collected in full compliance with state and federal
law. An escrow of funds is not prohibited by applicable law and has been
established in an amount sufficient to pay for every item which remains unpaid
and which has been assessed but is not yet due and payable.
 
(s)           Due on Sale.  The Mortgage contains an enforceable provision for
the acceleration of the payments of the unpaid principal balance of the Loan in
the event that the Mortgaged Property is sold or transferred without the prior
written consent of the mortgagee thereunder.
 
(t)           Environmental Matters.  To the Knowledge of Seller, there are no
material adverse environmental conditions affecting the Mortgaged Property or
REO Property and there exists no violation of any local, state or federal
environmental law, rule or regulation. To the Knowledge of Seller, there is no
pending action or proceeding directly involving any Mortgaged Property or REO
Property in which compliance with any environmental law, rule or regulation is
an issue.  No action or omission by or on behalf of Seller has caused a
violation of any environmental law, rule or regulation with respect to any
Mortgaged Property or REO Property.
 
(u)           Patriot Act.  Seller has complied with all applicable anti-money
laundering laws and regulations in connection with the origination of the Loan,
including without limitation the USA Patriot Act of 2001.
 
 
D-2-4

--------------------------------------------------------------------------------

 
 
(v)           Leases and Repairs.  Seller has not entered into any leases,
licenses or other occupancy agreements affecting any REO Property. Seller has
not ordered any work performed at any REO Property that has not been fully paid
for.
 
(w)          Evictions.  Each eviction proceeding relating to an REO Property
has been properly commenced and Seller is not aware of any valid defense or
counterclaim by anyone with respect thereto.  The REO Property has been serviced
and maintained in compliance with all applicable laws and regulations.
 
(x)           Mechanics’ Liens.  Seller has not performed any work on the REO
Property which could give rise to the filing of a mechanics’ or materialmen’s
lien or liens in the nature thereof.
 
(y)           Tenant Lease Agreements.  There are no existing lease agreements
with any tenant with respect to the REO Property which are not terminable upon
thirty (30) days’ notice to the tenant.
 
(z)           Contract of Sale.  Seller has not accepted or executed any
contract of sale with respect to the REO Property.
 
(aa)         Actions by Originator.  No material error, negligence,
misrepresentation, fraud or similar occurrence was committed by any originator
or mortgage broker or any other party involved in the origination of the Loan.
 
(bb)         Current Loans. No Loan listed on Schedule II (i) is more than 30
days delinquent as of the Closing Date, (ii) has a Maturity Date that is on or
prior to the Closing Date, or (iii) has been brought current with the
liquidation of collateral as of the Closing Date.
 
 
D-2-5

--------------------------------------------------------------------------------

 
 
EXHIBIT E
EXCEPTION SCHEDULE


 
E-1

--------------------------------------------------------------------------------

 
 
EXHIBIT F
PURCHASE RATE


Purchase Rate:                0.4151


An example of the calculation of the Purchase Price is attached to this Exhibit
F.
 
 
F-1

--------------------------------------------------------------------------------

 


EXHIBIT G
DATA TAPE FIELDS


 
1.
Borrower Name



 
2.
Loan #



 
3.
Net Unpaid Principal Balance $ - Loan Level



 
4.
Escrow Balance



 
5.
Status Code – Active, In Bankruptcy or In Foreclosure



 
6.
Current Interest Rate



 
7.
Current Payment Amount $ (zero is interest only or single payment or percentage
principal, see payment method)



 
8.
Last Payment Date



 
9.
Next Due Date



 
10.
Interest Paid to Date



 
11.
Current Delinquency Flag



 
12.
Maturity Date



 
13.
Interest Method



 
14.
Payment Method



 
15.
Cross Collateral (Yes or No)



 
16.
Cross Collateral Loan #



 
17.
Cross Defaulted (Yes or No)



 
18.
Cross Default Loan #



 
19.
Lien Position – Loan Level

 
 
G-1

--------------------------------------------------------------------------------

 